REPÚBLICA DE MOÇAMBIQUE

MINISTÉRIO DOS RECURSOS MINERAIS E ENERGIA

CONTRATO

DE
PROSPECÇÃO, PESQUISA, DESENVOLVIMENTO & PRODUÇÃO

de
MINERAIS PESADOS
NAS ÁREAS DE
MOMA, CONGOLONE, QUINGA

entre
O MINISTÉRIO DOS RECURSOS MINERAIS E ENERGIA

e
KENMARE MOMA MINING LTD.

MAPUTO, MOÇAMBIQUE
21 de JANEIRO de 2002
TRIBUNAL ADMINISTRATIVO 2002-10-21
Visro co 040031

bos

CONTRATO

Este Contrato Mineiro é celebrado em .... de January de 2002 por, e entre o Ministério dos Recursos
Minerais e Energia (MIREME) da República de Moçambique agindo para, e em nome do Governo de
República de Moçambique; e Kenmare Moma Mining, Ltd., uma empresa devidamente constituída em
Jersey, com sede em Lord Coutanche House, 66-68, Esplanade, St. Helier, Channel Islands e com
endereço na Rua de Chuindi, 67, Maputo, Moçambique (daqui em diante designada por KMML ou
Contratado, conforme adequado). (O MIREME e o Contratado, incluindo os seus respectivos representantes
devidamente autorizados, um Sub-contratado, Operador, quaisquer sucessors ou cessionários permitidos,
podem, daqui para a frente, individual ou colectivamente, ser designados como a Parte ou as Partes,

consoante o caso).

Artigo 1. PRINCÍPIOS E OBJECTIVOS

1.1 A propriedade, uso e benefício de todos os recursos minerais incluindo Minerais Pesados existentes
em, sobre ou abaixo do solo na República de Moçambique são detidos e controlados pelo Estado.

1.2 O Governo da República de Moçambique representado pelo MIREME pretende encorajar e promover
a prospecção, pesquisa e desenvolvimento dos recursos de Minerais Pesados da República de
Moçambique.

1.3 A KMML pretende apoiar o MIREME na prospecção e pesquisa meticulosas, desenvolvimento e
exploração eficientes dos recursos de Minerais Pesados da República de Moçambique e possui
acesso ao capital, à competência e perícia técnicas necessárias para realizar as operações aqui
descritas.

1.4 A KMML pretende investir em Moçambique a propósito da Prospecção e Pesquisa rentável e
desenvolvimento dos recursos de Minerais Pesados de Moçambique.

1.5 Ao abrigo da Licença de Prospecção e Pesquisa 431/1/96 e Licença de Prospecção, uma Afiliada da
KMML tem desenvolvido operações de reconhecimento e prospecção e pesquisa para determinar a
existência de Minerais Pesados dentro das áreas sujeitas a essas licenças

1.6 De acordo com os artigos 8 da Lei n.º 2/86 de 16 de Abril (Lei de Minas), artigo 1 da Lein.º 5/94 de
13 de Setembro e artigos 14, 26 e 28 do Regulamento da Lei de Minas (aprovada pelo Decreto n.º
13/87 de 24 de Fevereiro), o objectivo deste Contrato é a especificação dos direitos e obrigações do
Contratado no que respeita às Operações de Minerais Pesados ao abrigo da Concessão Mineira a
emitir, Licença de Prospecção e Pesquisa 431/L/96 e as Licenças de Prospecção e Pesquisa a emitir
relativamente às Áreas “A”, “B" e “C",conforme descritas e delimitadas no Anexo A e nos termos do
Artigo 3.

1.7 Este Contrato foi aprovado pelo Miniskro dos Recursos Minerais e Energia. Este Contrato foi também
aprovado pelos Directores da KMML.

84 devidos emolumentos nos termos do
*Deesio nº 28 de 9 de Inlho de 1996
3j2. 318.200,00 MT

[ Brnufis 2 cleo rulhõs, vopeceds €.
Artigo 2 DEFINIÇÕES

241

Excepto nos casos em que o contexto exija o contrário, as palavras e frases utilizadas neste Contrato
terão os seguintes significados:
“Afiliada” ou “Empresa Afiliada” significa, em relação ao Contratado, qualquer companhia-mãe que

controle directamente, ou pelo menos 10% das acções dessa Pessoa ou empresa que seja, directa
ou indirectamente, controlada por essa companhia-mãe. Para os objectivos da presente definição:

(a) uma empresa é directamente controlada por outra empresa ou empresas que detêm acções
representando no seu conjunto mais de 50% dos votos úteis em assembleias gerais ou se a última

tiver o direito de nomear ou evitar a nomeação de metade ou mais de metade do número de

directores da empresa; e

(b) uma empresa específica é indirectamente controlada por uma empresa ou empresas (companhia-
mãe) se uma série de empresas puder ser especificada, iniciando com a companhia-mãe e
terminando com a empresa particular relacionada de modoque cada empresa da série, excepto a
companhia-mãe matriz, seja controlada por uma ou mais das empresas anteriores da série.

“Lei Aplicável” ou “Lei” significa a Lei de Minas, Regulamento da Lei de Minas, Legislação
Mineira e outras leis, decretos, diplomas, despachos e quaisquer outros instrumentos legislativos
incluindo códigos, ordens, regras, regulamentos, ordens regulatórias normativas, resoluções,
posturas, avisos ou outras directivas ou normas semelhantes, cujo cumprimento seja obrigatório e
que tenham sido oficialmente publicados e disponibilizados para distribuição ao público em geral

“Mineral Associado” tem o significado atribuído no artigo 42 do Regulamento da Lei de Minas e
inclui, para os objectivos deste Contrato, metais e minerais preciosos, incluindo ouro, silicatos de
alumínio, pedras preciosas e semi-preciosas, bem como qualquer Sub-produto.

“Sub-produto” é qualquer mineral, que por si não tem interesse económico mas que, quando
concentrado simultaneamente com o Processamento do Minério e do Concentrado de Minerais
Pesados, adquire interesse comercial.

“Alteração na Lei" significa: (aja entrada em vigor, modificação, emenda, extensão,
revogação ou alteração na interpretação ou na aplicação de quaisquer Leis, incluindo legislação
fiscal e ambiental, após a Data Ffectiva: (b) a publicação efectiva e colocação à disposição para
distribuição ao público geral de qualquer Lei depois da Data Efectiva, mesmo que essa Lei tenha
sido aprovada ou assinada antes da Data Efectiva; (c) a modificação, emenda, extensão, revogação
ou mudança na interpretação ou aplicação do Contrato Mineiro, da Concessão Mineira, ou da
Licença de Prospecção e Pesquisa, após a Data Efectiva; (d) a imposição de qualquer requisito por
parte de qualquer entidade Governamental ou do sector público de qualquer autorização adicional
que não era necessário na Data Efectiva; o que impõe uma maior responsabilidade ao Contratado,
ou diminui os seus os direitos em compara ção com a posição, à Data Efectiva, ao abrigo da Lei
Aplicável ou nos termos deste Contrato,

“Concentração” significa o processo para a concentração do Minério realizado pela Instalação
de Concentração de Minerais para produzir o Concentrado de Minerais Pesados

“Área do Contrato” significa as áreas cobertas pela Concessão Mineira e pela Licença de
Prospecção e Pesquisa 431/1/96 e as Licenças de Prospecção e Pesquisa a emitir relativamente às
Áreas “A”, “B" e “C” conforme descritas e delimitadas no Anexo “A” incluindo, de acordo com os
termos definidos neste Contrato, qualquer alargamento ou qualquer área adicional não contígua e
excluindo quaisquer porções dessa área cujos direitos do Contratado tenham sido, de tempo a
tempo, abandonados ou dos quais tenha desistido.

nos termos de um contrato ou outro acordo com o Contratado.

“Incumprimento” Significa, a menos que seja expressamente indicado em contrário nos termos
deste Contrato, uma violação de qualquer disposição deste Contrato incluindo os termos e condições
das Licenças de Prospecção e Pesquisa e Concessão Mineira, ou de qualquer disposição da Lei de
Minas ou uma violação de qualquer outra Lei Aplicável que tenha um impacto concreto no
desempenho das Operações de Minerais Pesados.

“Área do Jazigo” significa qualquer porção da Área Mineira onde as operações de Prospecção e

“Dólares” — significa Dólares dos Estados Unidos constituindo a moeda corrente legal dos Estados
Unidos da América.

“Data Efectiva” significa o primeiro dia do Mês a seguir ao Mês em que foi assinado pelas
partes aqui mencionadas este Contrato.

“Licença de Prospecção e Pesquisa" significa a Licença de Prospecção e Pesquisa 431/1/96 e as
Licenças de Prospecção e Pesquisa a emitir relativamente às Áreas “Ar, “Br e “C" conforme descritas
e delimitadas no Anexo “A” para Minerais Pesados emitida ao abrigo de e de acordo com a Lei de
Minas e os termos e condições deste Contrato.

“Área de Licença” significa as áreas cobertas pela Licença de Prospecção e Pesquisa 431/1/96 e
as Licenças de Prospecção e Pesquisa a emitir relativamente às Áreas “A “Bre so conforme
descritas e delimitadas no Anexo “A” incluindo, de acordo com os termos deste Contrato, qualquer
alargamento ou qualquer área adicional não contígua concedida, mas excluindo quaisquer porções
dessa área que tenham sido abandonadas ou das quais tenha desistido.

“Acção de Expropriação” significa qualquer nacionalização, expropriação ou outra forma de
intervenção pelo GOM, ou qualquer medida ou medidas que, individual ou conjuntamente, tenham um
efeito equiparado ou igual.

“Governo” q Governo da República de Moçambique incluindo qualquer órgão, subdivisão,
instrumentalidade ou agente do Governo da República de Moçambique, mas excluindo os tribunais
judiciais da República de Moçambique;

“Minerais Pesados” significa ilmenite, rutile, zircão e Isucoxene ou qualquer combinação destes,
encontrados na areia ou outras rochas-mães

“Concentrado de Minerais Pesados” é O resultado do processo de concentração realizado sobre o
Minério e que contem pelo menos 70% de Minerais Pesados.

duplicados amostrais, bem como toda a outra informação geológica, geoquímica, geofísica e todos
Os outros dados incluindo interpretações e análises preparadas por, para, ou obtidas por, ou para o
Contratado no decurso da realização das Operações de Minerais Pesados. “a

“Operações de Minerais Pesados” significa a prospecção, pesquisa, avaliação, desenvolvimento,
construção, Mineração, transporte, manuseamento, disposição, compra e venda de Concentrado de
Minerais Pesados, Minerais Associados e Sub-produtos, bem como todas as outras actividades
necessárias para esse efeito e ocasionais para esse fim, realizadas ao abrigo deste Contrato pelo
Contratado. Uma referência a Operações de Minerais Pesados inclui uma referência aos respectivos
programa e orçamento de prospecção e mineração para a realização dessas Operações de Minerais
Pesados.

“Minério de Minerais Pesados" ou “Minério" significa quaisquer rochas, solos ou areias contendo
Minerais Pesados.

“Produto de Minerais Pesados” ou “Produto” significa Concentrado de Minerais Pesados sobre cujo

valor é pagável a imposto sobre a produção (royalty)

“Relatórios de Minerais Pesados” significa todos os relatórios geológicos, geofísicos, técnicos,
financeiros, económicos e comerciais, estudos, análises e interpretações preparadas ou obtidas por.
ou para o Contratado relacionados com a Área Mineira ou com as Operações de Minerais Pesados

“Areias de Minerais Pesados” significa os Minerais Pesados localizados em jazigos aluviais.

“Imóveis” significa bens que, devido a sua natureza, destino ou o objecto ao qual está ligado, não se
podem mexer ou ser removidos, tal como infraestrutura, terra e direitos relativos a terra.

“Situação de Incumprimento" tem o significado mencionado no Artigo 15 sobre Término.

“Recurso Indicativo" ou “Recurso Mineral Indicativo” significa aquela parte de um Recurso Mineral
da qual se tenha retirado uma amostra e que tenha sido examinada geo-cientificamente tais como
afloramentos, perfurações, trincheiras, covas e aberturas subterrâneas demasiados distantes entre si
para confirmarem, mas suficientemente aproximadas para permitirem uma informação razoavelmente
confiável da continuidade, quantidade e qualidade, formato, dimensão, densidade, teor e
continuidade da ocorrência Mineral com um razoável (mas não elevado) grau de confiança

“Recurso Inferido" ou “Recurso Mineral Inferido” significa aquela parte de um Recurso
Mineral que tenha sido inferido a partir de dados amostrais geo-cientificos com continuidade
pressuposta mas não verificada (a partir de locais tais como afloramentos, perfurações e trincheiras)
que permitem uma estimativa da quantidade e qualidade da ocorrência de Minerais com um baixo
nível de confiança.

“Recurso Medido” ou “Recurso Mineral Medido” significa um Recurso que tenha sido intersectado e
testado por perfurações, abertura de subterrâneos e outros procedimentos de amostragem em locais
que incluem afloramentos suficientemente aproximados para permitir a estimativa da quantidade e
qualidade do Recurso incluindo o formato, dimensão, densidade, teor e continuidade da ocorrência
Mineral com um elevado grau de confiança.

“Metical” significa a moeda nacional oficial que constitui moeda legal na República de
Moçambique
“Mineral” | significa quaisquer compostos químicos que ocorrem naturalmente a partir dos quais

sejam formadas rochas e exclui o petróleo, para os fins deste Contrato e da Lei de Minas.
1
“Contrato Mineiro “ ou “Contrato” significa este Contrato, dando a conhecer os termos e condições

que regulam a realização de operações ao abrigo da Licença de Prospecção e Pesquisa 431/1/96 (tal
como vem estipulado em 3.5) e as Licenças de Exploração a ser emitidas a respeito das Áreas “A”.
“B"e “C”, como vêm delineadas no mapa exposto no Anexo “A” e/ou na Concessão Mineira a ser
emitida à KMML, conforme os artigos 26 e 28 do Regulamento.

seis hiind

Minério proveniente da draga e produz o Concentrado de Minerais Pesados.

CAs pa ni RE Pa SA

t : : .
“Mineração” ou “Minerar” significa a extracção de Minério de Minerais Pesados através de
dragagem ou escavação antes da Concentração e Processamento.

“Área Mineira" ou “Área de Concessão" significa inicialmente a Área “A” coberta pela Concessão
Mineira a ser emitida, conforme descrita e delimitada no Anexo “A” incluindo, de acordo com os
termos definidos neste Contrato, qualquer alargamento ou qualquer área adicional não contígua mas
excluindo quaisquer porções dessa área que tenham sido abandonadas ou das quais se tenha
renunciado.

“Lei de Minas” significa a Lei 2/86 de 16 de Abril.

“Legislação Mineira” significa a Lei de Minas e o respectivo Regulamento, a Lei 5/94 e o Decreto
53/94.

“Concessão Mineira” significa a Concessão Mineira a ser emitida ao abrigo dos artigos 26 e 28 do
Regulamento e de acordo com a Lei de Minas e os termos e condições deste Contrato.

“Programa de Operações Mineiras” significa o programa e orçamento para a realização de
Operações de Minerais Pesados incluindo o plano para o Encerramento da Mina, conforme possa ter
sido emendado de tempo a tempo, aprovado pelo MIREME na execução deste Contrato e a emissão
das Licenças de Prospecção e Pesquisa e Concessões Mineiras subjacentes, conforme referido nos
artigos 1.11(b) e 26.3 do Regulamento.

“Regulamento” significa o regulamento, ou uma disposição contida nesse regulamento,
promulgado ao abrigo do Decreto n.º 13/87 de 24 de Fevereiro.

“Moçambique” significa a República de Moçambique.
“Movel” significa um bem corpóreo ou incorpóreo e todos os bens que não são imóveis.

“Operador” significa um indivíduo ou pessoa colectiva que realiza Operações de Minerais Pesados
sob contrato com o Contratado.

“Parte” ou Partes" significa o MIREME e o Contratado, individual ou colectivamente, consoante for o
caso. As referências neste Contrato a qualquer Parte incluem referências aos seus respectivos
representantes legalmente autorizados, Sub-Contratado, Operador, sucessores e cessionários
autorizados

“Reserva Provável" ou “Reserva Mineral Provável" significa a parte explorável de um Recurso
Medido ou Indicativo a respeito do qual os factores de Mineração, metalúrgicos, económicos,
comerciais, ambientais, sociais, governamentais e legais tenham sido avaliados e considerados,
permitindo uma avaliação das quantidades exploráveis, volume ou teor de Reservas Minerais, mas
possuindo um nível inferior de confiança ao das Reservas Minerais Comprovadas, devido a factores
geológicos ou outros factores modificadores conforme se referiu anteriormente.

“Processamento” significa sem limitação, qualquer método de tratamento, moagem, separação
e/ou beneficiação de Concentrado de Minerais Pesados.

“Data de Produção”. significa o primeiro dia do Mês Civil seguinte ao Mês Civil no qual há produção
de Minerais Pesados a partir da Área de Concessão para venda ou disposição durante a validade da
Concessão quando a produção diária média de Produtos de Minerais Pesados seja pelo menos

cinquenta (50) por cento da capacidade prevista da Mina

“Financiador(es) do Projecto” significa os bancos,
22

2.3

2.4

2.5

outros financiadores que forneçam financiamento ou realizam o refinanciamento do mesmo ou que
estão sub-rogados aos direitos de tais financiadores

“Reserva Comprovada” ou “Reserva Mineral Comprovada" significa a parte explorável de
um Recurso Mineral Medido a respeito do qual os factores de Mineração, metalúrgicos, económicos
comerciais, ambientais, sociais, governamentais e legais tenham sido avaliados e considerados,
permitindo, no momento da apresentação de relatório, uma avaliação das quantidades exploráveis

volume ou teor de Reservas Minerais

“Reserva” ou “Reserva Mineral" significa a parte explorável de um Recurso Mineral Medido ou
indicativo a respeito do qual a viabilidade técnica e económica tenha sido avaliada e que,
dependendo do grau de confiabilidade geo-científica quantificada dos dados de amostragem, possa
ser categorizado como Reservas Prováveis ou Comprovadas.

“Recurso” ou “Recurso Mineral" significa uma concentração ou ocorrência Mineral localizada e
identificada a partir da qual possam ser recuperados minerais úteis e economicamente valiosos e
que, dependendo do grau de confiabilidade geo-científica quantificada dos dados de amostragem,
possa ser categorizada como um Recurso Inferido, Indicativo ou Medido

“Estado” significa o Governo da República de Moçambique e qualquer entidade subordinada
incluindo o MIREME.

“sub-Contratado” | significa qualquer Pessoa ou empresa (incluindo uma parceria) que, ao abrigo
de um contrato realizado com o Contratado. Executa ou desempenha quaisquer serviços
relacionados com Operações de Minerais Pesados.

“Terceiro” — significa uma Pessoa que não seja o Contratado, nem uma Pessoa constituinda o
Contratado, um Afiliado do Contratado, um Afiliado de qualquer Pessoa constituindo o Contratado,
qualquer Operador, Sub-Contratado ou qualquer parte deste Contrato.

“Tonelada” significa a tonelada métrica (unidades S.1.).

Este Contrato constitui um contrato feito ao abrigo do artigo 8 da Lei de Minas contendo os termos e
condições que implementam as disposições da Lei de Minas e que regem a Concessão Mineira e as
Licenças de Prospecção e Pesquisa conforme previstas e emitidas ao abrigo deste Contrato. Na
medida em que os termos e condições deste Contrato modificam ou excluem especificamente
qualquer disposição da Lei de Minas ou qualquer outra lei conforme autorizado pela Lei de Minas ou
outra lei aplicável, os termos e condições deste Contrato devem prevalecer.

Todos os dados, quaisquer solicitações, pedidos ou comunicações serão dirigidas ao Ministro dos
Recursos Minerais e Energia e submetidas à Direcção Nacional de Minas.

Excepto quando o contexto exija de outro modo, o singular incluí o plural, o masculino inclui o
feminino e vice-versa. y

Todo o Contrato reflecte e constitui o acordo das Partes quanto aos seus direitos e obrigações ao
abrigo deste Contrato bem como os termos e condições das Licenças atribuídas ao abrigo deste
Contrato. A divisão deste Contrato em artigos, cláusulas e sub-cláusulas; parágrafos e a inserção de
títulos e a provisão de um índice são apenas feitos para conveniência de referência e não devem
afectar a construção ou interpretação daí resultante. Excepto quando sg indicar de outro modo,
qualquer referência a um Artigo, Cláusula, Sub-Cláusula, Parágrafo, Anexolou Secção constitui uma

2.6

21

28

29

240

referência a um Artigo, Cláusula, Sub-Cláusula, Parágrafo, Anexo ou Secção deste Contrato.
Qualquer referência a um Artigo inclui todas as cláusulas, Sub-Cláusulas e Parágrafos e
semelhantemente uma referência a uma cláusula inclui qualquer sub-cláusula ou parágrafo dessa
cláusula. Os Anexos deste Contrato são parte integral do mesmo e as referências aos Anexos
referem-se aos Anexos a este Contrato a menos que seja especificado de outro modo.

As palavras “inclui”, “incluir” e “incluindo” devem ser sempre entendidas como se fossem seguidas
pelas palavras “sem limitação”

As referências a dias, semanas, meses, anos, diariamente, semanalmente, trimestralmente ou
anualmente são referências a dias, semanas, meses e anos do calendário Gregoriano.

As palavras que significam pessoas ou Partes devem incluir empresas, parcerias, sociedades e
quaisquer associações que possuem capacidade jurídica, bem como qualquer entidade ou instituição

governamental

Sempre que neste Contrato se determine no sentido de conceder ou emitir qualquer notificação,
incluindo qualquer endosso, consentimento, aprovação, autorização, licença, permissão, renúncia,
certificado ou determinação por qualquer pessoa, a menos que seja especificado de outro modo
neste Contrato, tal notificação, incluindo qualquer endosso, consentimento, aprovação, autorização,
licença, permissão, renúncia, certificado ou determinação devem ser feitos por escrito e as palavras
ou derivados das palavras “notificar”, “endossado”, “consentir”, “aprovado”, “autorizar”, “licenciar,
“permitir”, “renunciar, “certificado” ou “determinado” serão interpretadas de acordo.

Sempre que neste Contrato seja feita uma disposição para a concessão ou emissão pelo MIREME ou
Governo de qualquer autorização, licença, permissão, aprovação, endosso, consentimento ou outra
determinação, a menos que seja especificado de outro modo neste Contrato:

a) tal autorização, licença, permissão, aprovação, endosso, consentimento ou outra determinação
não deve ser recusada sem motivo razoável e a palavra “autorização”, “licença”, “permissão”,
“aprovação”, “consentimento”, “aprovado”, “endosso”, “discrição” “determinado” ou outra
determinação devem ser entendidos nessa conformidade, e

b) qualquer autorização, licença, permissão, aprovação, endosso, consentimento ou outra
determinação (“aprovação”) pelo MIREME ou outra autoridade do Governo deve, a menos que se
especifique de outro modo na Lei Aplicável ou neste Contrato, ser considerada como tendo sido
dada e a Empresa será autorizada a receber a documentação escrita desse aprovação se, dentro
de sessenta (60) dias após o recebimento pelo MIREME ou outra autoridade do Governo ou outro
periodo estipulado na legislação respectiva, o Contratado não tiver recebido notificação da

aprovação ou comentários detalhados a respeito da aprovação requerida.

c) A respeito de qualquer autorização a ser dada por outra entidade do Governo, o compromisso
referido neste número 2.10 limita-se ao desempenho pelo Ministério dos Recursos Minerais e
Energia dos seus melhores esforços para apoiar o Contratado para obter a autorização respectiva

As Leis de Moçambique significa as leis, decretos, diplomas, despachos e quaisquer outros
instrumentos legislativos incluindo códigos, ordens, regras, regulamentos, ordens regulatórias
normativas, resoluções, posturas, avisos e outras directivas ou normas similares cujo cumprimento
seja obrigatório, e que tenham sido, oficialmente publicados e disponibilizados para distribuição ao
público em geral.

y
'

Artigo 3 CONCESSÃO DE DIREITOS E PRAZO

31

3.2

O Contratado, na medida em que os seus direitos e obrigações aqui especificados subsistem, nos
termos e condições estabelecidos ou aqui referidos, possui o direito exclusivo de realizar Operações
de Minerais Pesados em, sobre, ou por baixo da Área do Contrato.

O Contratado terá o direito de adquirir Minério de Minerais Pesados e Concentrados de Minerais
Pesados a partir de terceiros para fins de processamento, venda e exportação.

33 “Ao pedido devidamente formulado pelo Contratado, de acordo com os artigos 25.2, 26 e 28.1 do

Regulamento e o disposto deste Contrato, o Ministro dos Recursos Minerais e Energia vai outorgar O

- pedido e emitir a Concessão Mineira a favor do Contratado a respeito da Área «A» conforme

331

3.3.1.
3344

384

3.31.

3.3.2

34

3.5
3.51

3.5.1.

3.5.1.2

delineado no no mapa em Anexo A. Sujeito a, e de acordo com os termos e condições deste Contrato,
a Concessão Mineira e os direitos e obrigações do Contratado devem subsistir por um período inicial
de vinte e cinco (25) anos e, de acordo com as disposições seguintes, por qualquer prorrogação por
período que não exceda quinze (15) anos, conforme o disposto no artigo 34.1.(b) do Regulamento.

Mediante a apresentação de pedido, não depois de um (1) ano antes do final do prazo
especificado em 3.3, no sentido da prorrogação do prazo da Concessão Mineira de acordo com o
artigo 32.1 do Regulamento, O MIREME deve conceder a prorrogação, desde que, ao abrigo dos
termos dos artigos 32 e 33 do Regulamento, se verifique o seguinte

4 o Contratado não se encontre em Situação de Incumprimento, e

2 existam suficientes Reservas de Minério e Recursos de Minério para justificar a Mineração
rentável e o Contratado esteja envolvido em Operações de Minerais Pesados; e

3 o Contratado tenha submetido um programa de Operações de Minerais Pesados para o período
de prorrogação, incluindo projecção de custos, investimentos e receitas a partir das Operações de
Minerais Pesados a serem desenvolvidas durante o período da prorrogação, qualquer alteração no
método de extracção e Processamento, qualquer aumento ou redução na produção mineral e as
reservas e/ou recursos minerais económicas estimadas; e

4 o Contratado demonstrar a existência de Reservas Comprovadas ou Prováveis ou, em relação a
essas Reservas ou à Área Mineira existente, Recursos Indicativos ou Inferidos.

Os termos de 3.3.1 devem aplicar-se a prorrogações subsequentes, se os houver, que O
Contratado possa requerer.

Todos os periodos de interrupção devidos à ocorrência ou impacto de Casos de Força Maior devem
ser acrescentados à duração total do prazo no cálculo do período de validade conforme referido no
artigo 45.3 do Regulamento e Artigo 13.

Licenças de Prospecção e Pesquisa

O Contratado mantém várias licenças de prospecção e pesquisa para Minerais Pesados e
minerais associados em áreas licenciadas adjacentes e vizinhas, nomeadamente a Licença de
Prospecção e Pesquisa 431/1/96.

os

1 Conforme o disposto em 3.3, uma Concessão Mineira será emitida respeitante a Área “A”. Área
“A junto com a Área “B” fará parik da Área de Licença da Licença de Prospecção e Pesquisa a
ser emitida no término da Licença de Prospecção e Pesquisa 431/L/96. Quando a Concessão
Mineira for emitida relativamente à Área “A”, a Área “A” será abandonada e tirada da Área de
Licença e já não será sujeita a essa Licença de Prospecção e Pesquisa.

o das Áreas de Licença, O
são de-tais
3.5.2.1

3.5.2.2

3.5.2.3

3.5.2.4

3.5.2.5

jazigos nos termos e condições da Concessão Mineira a ser emitida conforme o definido neste
Contrato, ser autorizado a incluir tais jazigos sob a Concessão Mineira. Alternativamente, se o
Contratado optar por requerer uma Concessão Mineira separada para o desenvolvimento e
produção de tais jazigos, tal Concessão separada será emitida a favor do Contratado

Expirado o prazo da Licença de Prospecção e Pesquisa 431/L/96, o MIREME deve emitir uma
Licença de Prospecção e Pesquisa a respeito das Áreas «A» e «B» do mapa no Anexo «A» e uma
Licença separada respeitante à área identificada como «C» no mapa em Anexo «A». Quando a
Concessão Mineira for emitida relativamente à Área “A” conforme o disposto no 3.3, a Área “A”
será abandonada e tirada da Área de Licença. O prazo de cada uma de tais Licenças de
Prospecção e Pesquisa será de dois anos. O decurso do prazo destas Licenças de Prospecção e
Pesquisa e o desenvolvimento de quaisquer Operações de Minerais Pesados será suspensa de
acordo com o número 4 do artigo 19 do Regulamento, dependendo das seguintes condições

O Contratado deve pagar em cada trimestre numa base.anual uma taxa de direitos minerais no
montante de USS 1.00 por hectare mais um ajustamento por qualquer inflação usando o Indice de
Preço ao Produtor publicado pelo Bureau Of Labor Statistics dos EUA para determinar o
ajustamento em relação a data da emissão da Licença de Prospecção e Pesquisa.

A qualquer momento, o Contratado pode notificar o Ministério dos Recursos Minerais e Energia
que ele pretende iniciar Operações de Minerais Pesados incluindo a Mineração de Minerais
Pesados localizados dentro de tais áreas e requerer a inclusão de tais jazigos sob os termos e
condições da Concessão Mineira a ser emitida conforme o definido neste Contrato.
Alternativamente, se o Contratado optar por requerer uma Concessão Mineira separada para O
desenvolvimento e produção de tais jazigos, tal Concessão separada será emitida a favor do
Contratado.

A qualquer momento após dois anos contados apartir da data da emissão da Licença de
Prospecção e Pesquisa, caso um Terceiro indique a sua prontidão e capacidade de iniciar a
mineração de uma ou outra Área de Licença relativamente às Áreas “A" e “B", e tiver submetido
um programa comercialmente viável de Operações de Minerais Pesados aprovado de acordo com
os critérios estabelecidos nos artigos 26.2 e 26.3 do Regulamento, ou o Ministro dos Recursos
Minerais e Energia de algum modo tiver uma base documentada de que é prudente e viável iniciar
a Mineração nas áreas sobre as quais incide estas Licenças de Prospecção e Pesquisa, o
Ministro dos Recursos Minerais e Energia notificará o Contratado e providenciando-lhe com os
detalhes do proposto programa de Operações dos Minerais Pesados O Contratado, terá direito de
preferência em relação a tais Terceiros, a ser exercido por aviso escrito dentro de cento e vinte
dias da recepção do aviso, de iniciar o desenvolvimento da Mineração do Minerais Pesados em
tais Áreas de Licença, nos termos de uma Concessão Mineira emitida ao abrigo deste Contrato ou
nos mesmos ou similares termos e condições que as negociadas com/ou oferecidas pelo ou a um
Terceiro ou proposta pelo Ministro dos Recursos Minerais e Energia

Em nenhuma circunstância o MIREME emitirá um título a um Terceiro para reconhecimento,
prospecção e pesquisa, exploração, mineração ou outra actividade mineira respeitante a Minerais
Pesados nas Áreas de Licença, anão ser que o Contratado tenha sido informado dos termos e
condições negociadas com e/ou oferecidas por ou a um Terceiro e tenha sido dada oportunidade
de realisar tais Operações de Minárais Pesados nos mesmos ou similares termos como as
fornecidas ao Terceiro para uma prospecção, pesquisa e/ou desenvolvimento eficientes dos
Minerais Pesados.

Se o Contratado informar o Ministro dos Recursos Minerais e Energia que não quer exercer o
direito de preferência, então a Licença de Prospecção e Pesquisa deve ser emendada para

Licença de Prospecção e Pesquisa.
35.26 O Contratado terá o direito de ser pago ao justo valor do mercado pelas benfeitorias e por
quaisquer operações de identificação e definição dos recursos e reservas de Minerais Pesados na
Área de Licença em questão. O Contratado terá o direito de deduzir o valor não compensado das
Operações de Minerais Pesados e/ou das benfeitorias como despesas de desenvolvimento
amortizaveis respeitantes às receitas de uma mina em operação.

352.7 A realização de reconhecimento, prospecção, exploração ou outra actividade mineira respeitante
a Minerais Pesados por um Terceiro está dependente e não deve perturbar as Operações de
Minerais Pesados.

8.53. Em todos outros aspectos, os direitos e obrigações do Contratado respeitantes a Licença de
Prospecção e Pesquisa431/L/96, incluindo prorrogações e as obrigações do Contratado
respeitantes a condução das Operações de Minerais Pesados nestas Áreas da Licença devem
estar como se encontram definidos nas referidas Licenças, nos Programas de Trabalhos de tais
Licenças e de qualquer modo, em conformidade com com a Lei de Minas e seu Regulamento

3.6 Se expirar o prazo de qualquer Licença de Prospecção e Pesquisa ou Concessão Mineira enquanto
estiver pendente o pedido de prorrogação, havendo este sido apresentado dentro do prazo, devem
aplicar-se as disposições dos artigos 20.2 e 34.2 do Regulamento. O pedido de prorrogação deve ser
considerado como haver sido apresentado dentro do prazo se tiver sido submetido antes da data de
término ou se de algum modo tiver sido aceite pelo MIREME.

Minerais Associados e Sub- Produtos

3.7 Se no decurso das Operações de Minerais Pesados, quaisquer Minerais Associados forem
encontrados juntamente com Minerais Pesados, o Contratado deve notificar o MIREME sobre essa
descoberta. A notificação da descoberta incluirá:

e os detalhes geológicos e técnicos relevantes incluindo as quantidades e características dos
Minerais Associados;

e se o Mineral Associado pode ser comercialmente explorado;

* no caso do Contratado não pretender Minerar o Mineral Associado, uma declaração sobre
este facto;

e no caso do Contratado pretender Minerar o Mineral Associado deve requerer um pedido de
Concessão separada ou os aditamentos relevantes às Operações de Minerais Pesados que
estão sendo realizadas ao abrigo da Concessão existente.

SA O MIREME deve conceder a essa solicitação a emissão de um título ao Contratado ou de emenda
às Operações de Minerais Pesados, de acordo com a Cláusula 3.7, desde que os termos da
disposição desse Mineral Associado após a sua extracção e separação de Minerais Pesados
(incluindo a taxa do imposto sobre a produção) sejam regidos pelas disposições aplicáveis da
Legislação Mineira.

3.8 Seo Mineral Associado não tiver potencial comercial e, de acordo com a Cláusula 3.9, por opção do
Contratado e desde que seja tecnica g economicamente viável, pode-se estabelecer uma provisão no
programa de Operações de Minerais Pesados para armazenar o Mineral Associado ou conservá-lo de
outra forma para exploração eventual)

Sub-Produtos
3.9 Após notificação enviada no relatório com detalhes sobre produção e dados de venda, o Contratado

Outros Minerais
3.10 Quando, n :
da Área Mineira quaisquer Minerais

Minerais Associados, O Contratado deve notifica

Contratado terá, com direito de pr
produzir esses Minerais.

decurso da realização de Operações dE Mv o, s ta
imeir de valor comercial poten ais PeSaUyS &

r imediatamen!
eferência sobre Terceiros, O direito de explorar, desenvolver €

cial, além dos Miner
te o MIREME sobre à descoberta. O

3.140. 1£m nenhum caso, O MIREME poderá emitir um título a Terceiros para O reconhecimento, prospecção

e pesquisa, exploração, Minera

ção ou outra actividade mineral a respeito desses Minerais, a menos

que o Contratado tenha primeiro sido comunicado do facto sobre os termos € condições negociados

com e/ou oferecidos por ou a U

m Terceiro. Dentro do período de sessenta (60) dias a partir do

recebimento desta notificação, o Contratado terá oportunidade de obter um título para esse mineral
nos mesmos termos € condições do que os negociados com e/ou oferecidos por ou a um Terceiro.

3.10.2A realização do reconhecimento, prospecção e pesquisa, exploração, ou outra actividade mineral a
respeito desses outros Minerais pelo Contratado ou por um'Terceiro está sujeita e não deve interferir

com as Operações de Minerais Pesados.

Método de Mineração

3.11 As Operações de Minerais Pesados devem ser reali
estabelecidos no Programa de Operações Mineiras

Contrato.

312 O quadro do emprego é programa de formação e:

zadas ao abrigo dos termos e condições
do Anexo B e incorporado como parte deste

stabelecidos no Programa de Operações Mineiras

deve obedecer às exigências de formação e emprego estabelecidas nos artigos 26.3(ix) e 29.4(c) do
Regulamento, Lei n.º 8/98 de 20 de Julho, artigo 5.2 do Decreto n º 25/99 de 24 de Maio e outros

regulamentos da Lei do Trabalho aplicáveis.

3143 Em cumprimento das suas obrigações ao abri
20/97 de 1 de Outubro, o Contratado terá real

aglomerados populacionais.

igo dos

artigos 26.3(c) e 69 do Regulamento e da Lei n.º

lizado um estudo de impacto ambiental analisando o
impacto das Operações de Minerais Pesados sobre a terra, água, ar, recursos biológicos e naturais e

313.1 As obrigações do Contratado a este respeito serão conforme se estabelece geralmente no

Programa de Operações Mineiras (Anexo “B

Encerramento (Anexo “B”) para à operação e eve

Pesados na Área do Contrato.

"e mais especificamente estipulado no Plano de

ntual encerramento das Operações de Minerais

3132 O Contratado pode, de vez em quando, alterar ou acrescentar O Programa de Operações Mineiras
eo Plano de Encerramento após apresentação da documentação respectiva ao MIREME.

3.14 No caso de uma emergência ou circunstância extraordinária que exija acção imediata, o Contratado
pode tomar todas as medidas razoáveis que considere apropriadas ou aconselháveis. Neste
contexto, “uma emergência ou circunstância extraordinária” significa uma situação ou ocorrência, quer
existente ou iminente, resultando de um acto humano ou natural, a qual, se não forem tomadas
medidas correctivas imediatas, possa resultar em morte, danos pessoais ou lesões a qualquer
Pessoa, ou perda ou dano a quaisquer bens relacionados com as Operações de Minerais Pesados ou

quaisquer recursos naturais ou biológicos.

AU = EAR PME

41

42

A Área Mineira, na Data Efectiva, será considerada como compreendendo uma área de 16.000
hectares, conforme descrito e delimitado na Área “A” no mapa no Anexo “A” e pode ser reduzida de
vez em quando ou, conforme o caso, alargada em acordo com os termos deste Contrato

Ao abrigo do artigo 37 do Regulamento, o Contratado pode, em qualquer momento da duração da
Concessão e por notificação com antecipação de seis (6) meses, renunciar os seus direitos a respeito
do todo ou parte da Área Mineira. Desde que as obrigações do Contratado, conforme detalhado nos
Planos de Encerramento, tenham sido cumpridas, O MIREME deve aprovar o abandono. Se O
MIREME não responder à notificação de abandono durante o período de seis meses a partir da

- notificação, a aprovação deve ser considerada como tendo sido concedida

421

42.3

A notificação de abandono deve ser acompanhada por um relatório das Operações de Minerais
Pesados realizadas no momento na área a ser abandonada e uma comunicação sobre as razões
para o abandono. n

Bens móveis ou imóveis devem ser dispostos conforme estipulado em 15.12 e de outro modo de
acordo com o Plano de Encerramento.

Quaisquer dados fornecidos pelo Contratado ao Ministro dos Recursos Minerais e Energia de
acordo com o artigo 44.1(c) do Regulamento devem ser mantidos nos termos de confidencialidade
rigorosa pelo MIREME, seus funcionários e trabalhadores até à extinção deste Contrato e de outro
modo de acordo com o Artigo 12.

Sujeito ao cumprimento do Contratado com as disposições deste Artigo, o abandono terá efeito no
final dos períodos de notificação acima referidos.

Qualquer porção da Área Mineira assim abandonada cessará de formar parte da Área Mineira e o
Contratado deve ser liberado das suas obrigações ao abrigo deste Contrato no que respeita à área
abandonada.

Quando o Contratado propõe o abandono de toda a Área Mineira, o Contrato prescreverá
imediatamente na data do abandono

Alargamento da Área Mineira

43

Quando qualquer jazigo de Minerais Pesados descoberto pelo Contratado no decurso de Operações
de Minerais Pesados se prolongue para além dos limites da Área Mineira ou esteja localizado dentro
da Área de Licencia sujeito a qualquer Licença de Prospecção e Pesquisa, o Contratado pode, ao
abrigo do artigo 43 do Regulamento, requerer ao MIREME o alargamento de ou adição à Área
Mineira para incluir toda a área desse jazigo de Minerais Pesados. O MIREME deve conceder a esse
pedido os mesmos termos e condições deste Contrato, desde que no caso de uma extensão do
jazigo para uma área não coberta por uma Concessão Mineira ou Licença de Prospecção e Pesquisa
mantida pelo Contratado, tal alargamento seja submetido aos direitos exclusivos mantidos por
qualquer outra Pessoa para mineração e produção de Minerais Pesados em relação a essa área ou
outros direitos existentes. Quando um pedido para alargamento ou extensão é concedido ao abrigo
desta disposição, a Área Mineira será considerada como incluindo a área referida e o Anexo “A" será
emendado em conformidade com esse alteração

Artigo 5 PERÍODO DA CONCESSÃO MINEIRA
Fase de Desenvolvimento da Mina

514 A“Fase de Desenvolvimento da Mina” significa o período que inicia a partir da data da emissão da
Concessão Mineira e termina após o término da construção e comissionamento da draga mineira e
das instalações relacionadas da Instalação de Concentração de Minerais A Fase de
Desenvolvimento da Mina terá uma duração inicial de dois anos

51.1 No caso de incapacidade do Contratado em cumprir com a Data de Produção por razões que
incluam demoras resultantes da iniciação da operação da draga mineira e da Instalação de
Concentração de Minerais, a duração da Fase de Desenvolvimento da Mina será prorrogada, a
pedido do Contratado, se:

(a) as actividades de desenvolvimento do projecto e a sua implementação estiverem em curso;
e

(b O Contratado apresentar um Programa de Operações Mineiras emendado para a período
em questão;

(c) O Contratado apresentar um relatório dos trabalhos descritos em 5.2 realizados a respeito
do desenvolvimento da mina.

5.1.2 Qualquer prorrogação da Fase de Desenvolvimento da Mina não excederá cumulativamente três (3)
anos

52 Durante a Fase de Desenvolvimento da Mina o Contratado deve:
5.21 realizar as operações do projecto e operações de preparação do local e do financiamento;

5.2.2 realizar ou adquirir, conforme o caso, a construção e o início da operação da mina incluindo a
Instalação de Concentração de Minerais, a draga e infraestrutura relacionada, bem como
quaisquer estradas, sistemas de energia e água; e

5.2.3 iniciar a produção regular de Minerais Pesados a partir da Área Mineira de acordo com o
Programa de Operações Mineiras. Produção regular deve significar a extracção de Minerais
Pesados da Mina em quantidades suficientes para permitir o Processamento regular e eficiente
para a produção e venda de Concentrado de Minerais Pesados (e não para objectivos de qualquer
programa de análise e teste de amostras).

Fase de Produção

5.3 A Fase de Produção no que diz respeito a qualquer Área Mineira deve começar na Data de Produçao
e continuar durante o prazo coincidente com o da Concessão Mineira conforme definido na Cláusula
3.3 ou até que a Concessão e este Contrato tenham terminado de acordo com o Artigo 15, consoante
o que for menor.

5.4 O Contratado compromete-se a empreender esforços razoáveis e prudentes para cumprir com a Data
de Produçao dentro do período de dois (2) anos da Fase de Desenvolvimento da Mina conforme
estipulado em 5.1, sujeito a qualquer prorrogação conforme disposto em 5.1.

y
'

Artigo 6 DISPOSIÇÕES CAPACITANTES
61 Em aditamento e como complemento necessário aos direitos estipulados no Artigo 3 a respeito da

direcção de Operações de Minerais Pesados, o Contratado terá intes direitos para os fins da
realização das Operações de Minerais Pesados aid

611

6.1.3

6.1.3.1

6.1.4

6.1.6
6.1.7

6.1.11

61.12

6.1.13

o direito exclusivo de ingressar e ocupar à Área Mineira para o objectivo da direcção de
actividades mineiras durante O prazo de qualquer Concessão Mineira e no que respeita a qualquer
Área Mineira

O direito exclusivo de dirigir as Operações de Minerais Pesados dentro da Área Mineira e nesse
lugar remover, tratar e dispor de sobrecarga, madeira e outro material incluindo Minério e outras
obstruções, para realizar perfurações, trincheiras de teste e outras escavações, tomar, remover &
se necessário, exportar amostras incluindo amostras volumosas para teste e análise num
laboratório ou como parte de uma Instalação piloto ou para estudo e prospecção de mercado.

a autorização de adquirir o exclusivo direito de uso e aproveitamento da terra no que respeita a
toda ou qualquer porção da Área Mineira, sujeito apenas aos direitos de Terceiros existentes para

outros usos diferentes dos respeitantes a actividades mineiras.

a aquisição e extinção desses direitos de Terceiros está sujeita ao pagamento de indemnização de
acordo com a Legislação Mineira e a Lei de Terras nº. 49/97 de 1 de Outubro e seus
regulamentos;

o direito a entrar, utilizar e ocupar áreas fora da Área Mineira, conforme possa ser necessário e
apropriado, incluindo mas não se limitando aos objectivos da construção e manutenção de
quaisquer estradas e outra infraestrutura necessária para as Operações de Minerais Pesados,
sujeito aos direitos de qualquer Terceiro e quaisquer exigências e restrições do licenciamento ao

uso da terra;

sujeito aos direitos de qualquer Terceiro e quaisquer exigências e restrições do licenciamento do
uso da terra, o direito de estabelecer, e de passagem, sobre ou abaixo da terra e água, tais
estradas, caminhos de ferro, condutas, oleodutos, esgotos, drenos, cabos, linhas ou instalações
semelhantes, incluindo acesso a essas instalações para fins de operação e manutenção, conforme
possa ser necessário e apropriado

o direito de construir instalações e estruturas na Área Mineira;

o direito de, à sua própria custa, se apropriar e usar a partir de Área Mineira (no caso de uso para
fins de construção) a madeira, solo, pedra, areia, cascalho e outros produtos e materiais conforme
especificados no Programa de Operações Mineiras e conforme for necessário para, ou para serem
usados em Operações de Minerais Pesados, sujeito apenas aos direitos existentes de Terceiros e
a pagamentos de compensação razoável por esses materiais;

o direito de extrair e usar água de acordo com a lei aplicável incluindo em particular a Lei 16/91, de
3 de Agosto (Lei de Águas);

o direito de vender Minerais Pesados, Minério e Concentrado;

o direito de obter as necessárias permissões de trabalho, vistos e documentos de residência para
os seus trabalhadores estrangeiros, bem como outras permissões de trabalho e autorizações para
a sua força de trabalho conforme se estipula no Artigo 11;

o direito de obter documentação dé importação e exportação incluindo isenção de direitos
aduaneiros e outras taxas e encargps sobre a importação e exportação de equipamento, bens e
outros materiais relacionados com às Operações de Minerais Pesados, conforme os termos do
regime fiscal referidos no Anexo C;

o direito de adquirir, transportar, armazenar e usar gasolina e diesel bem como outros produtos
derivados do petróleo;

62

63

65.4

6.5

6.0

6.7

6.8

6.9

6.10

611

Sem prejuízo aos obrigações por parte do Estado de emitir quaisquer licenças, permissões,
autorizações ou realizar outros actos administrativos exigíveis, o MIREME envidará os seus melhores
esforços para apoiar € acelerar a emissão de quaisquer licenças, permissões, autorizações ou outras
actos administrativos por outras entidades do Estado, necessárias ou desejáveis para O exercício dos
direitos do Contratado referidos neste Artigo 6 e de outro modo necessários para a execução de
Operações de Minerais Pesados

No exercício dos direitos descritos neste Artigo 6, O Contratado deve ter em consideração outros
direitos de uso e de acesso (existentes na data deste Contrato) outorgados ou reconhecidos pelo
Estado de acordo com a lei, tais como a utilização de pastos, água, cultural, pesca, corte de madeira

“e cultivo, dirigindo as suas Operações de Minerais Pesados ao abrigo deste Contrato de forma a

minimizar a interferência, na medida do possível, com o exercício desses outros direitos por
Terceiros.

De acordo com o artigo 13 do Regulamento, o MIREME não pode conceder quaisquer outros direitos
Mineiros a um Terceiro na Área Mineira durante o prazo de'validade de qualquer Concessão Mineira
emitida nos termos aqui descritos, a respeito da Área Mineira nem em qualquer Área de Licença de
Prospecção e Pesquisa durante o prazo de validade de qualquer Licença de Prospecção e Pesquisa
emitida nos termos aqui descritos ao Contratado.

O Contratado deve já e daqui para a frente pagar as tarifas aplicáveis cobradas pelo serviços de
cadastro de terras relativamente à Área Mineira ou outros terrenos obtidos pelo Contratado para os
fins da realização das Operações de Minerais Pesados.

De acordo com o artigo 67 do Regulamento, O Contratado será responsável por qualquer dano à
qualquer propriedade incluindo culturas, a restrição ou recusa de acesso à Área Mineira por
quaisquer pessoas com direitos de uso ou ocupação ou no que concerne à direitos de passagem.

O Contratado deve pagar indemnização por esse re-assentamento e por qualquer residência, culturas
ou outras melhorias em qualquer dessas áreas que sejam ocupadas ou danificadas pelo Contratado
em relação com as suas actividades ao abrigo deste Contrato. Ambos o Contratado e o MIREME
farão todos os esforços razoáveis para garantir que se empreenderão todas as actividades de
reassentamento de maneira consistente com a Lei Moçambicana e as directrizes e políticas do Banco
Mundial actualmente aplicáveis, nomeadamente a Directiva Operacional 4.30 do Banco Mundial
datada de Junho 1990 sobre reassentamento involuntário

A indemnização pagável ao abrigo de 6.7 e 6.8 deve ser equivalente a uma quantia de dinheiro
necessária para colocar esses habitantes na mesma condição substancial que usufrufam
anteriormente ao re-assentamento ou prejuízo e deve também incluir o valor justo de mercado por
quaisquer culturas destruídas bem como pela mudança e outros custos resultantes do re-
assentamento.

O Contratado também será responsável pelo estabelecimento, e os custos, de direitos alternativos de
passagem e de acesso ou por qualquer re-assentamento de habitantes locais cuja restrição de
acesso para, ou re-assentamento de qualquer outra área de terreno seja necessária para as
Operações de Minerais Pesados. As'trâmites serão concluídos e as compensações pagas antes da
concretização de qualquer encerramento ou re-assentamento.

Se o Contratado assim requerer, o MIREME deve envidar os seus melhores esforços para apoiar
nesse re-assentamento, incluindo a disponibilização de terrenos para re-assentamento,

O Contratado terá o direito de adquirir, usar e operar, em cumprimento das leis e regulamentos

geralmente aplicáveis, instalações de rádio e outros meios de comunicação, helicópteros ou outros
tipos de aeronaves, instalações portuárias, rodoviárias, aeroportos ed
juntamente com equipamento auxiliar, necessários para Operaçõ

6.12 O MIREME deve, se assim for requerido pelo Contratado, usar OS seus melhores esforços para apoiar
o Contratado a obter toda a informação referente à geologia, perfurações, Mineração e outra
relacionada com a Área Mineira, incluindo mapas de localização de perfurações, em posse do
MIREME ou de outra entidade estatal, sujeito ao pagamento pelo Contratado dos encargos aplicados
pela respectiva entidade. Nada nesta disposição se deve aplicar a dados ou informação tratada pelo

Estado como confidenciais ou secretos.

6.13 OQ Contratado deve exercer os diversos direitos especificados neste Artigo durante o prazo de
validade deste Contrato e o MIREME deve cooperar com o Contratado num empreendimento
conjunto para reduzir qualquer interferência ou dificuldades que possam surgir a partir de outros,
reclamando ou operando sob direitos conflitantes.

Artigo 6-A REGIME CAMBIAL

6-A.1 O Contratado terá o direito de vender Minerais Pesados, Minério de Minerais Pesados e
Concentrado de Minerais Pesados a Afiliados ou a Terceiros situados dentro ou for a de
Moçambique, em dólares ou outra moeda estrangeira pagável no exterior.

6-A.2 o Contratado terá o direito de abrir e manter (quer em seu nome quer em nome de quaisquer
Financiadores do Projecto ou de qualquer mandatário designado por estes) uma ou mais contas em
moeda estrangeira em qualquer banco ou bancos no exterior de Moçambique, podendo ainda
creditar directamente nessas contas € nelas reter os fundos provenientes de qualquer fonte,
incluindo:

(a) receitas provenientes de vendas;

(b) pagamentos recebidos de seguradoras e resseguradoras

(c) penalizações e indemnizações pagáveis ao abrigo de contratos;
(d) receitas de operações swap e hedging

(e) contribuições de capital social e outros investimentos de capital;
(f) desembolsos de empréstimos provenientes do exterior, e

(9) receitas provenientes da venda dos activos do Contratado

e utilizar livremente os fundos na(s) referida(s) conta(s) para:

() pagar prestações de capital, juros, comissões e despesas referentes a qualquer empréstimo do
exterior de que o Contratado seja mutuário ou garante, e manter contas de reserva que possam
ser exigidas pelos respectivos financiadores para a sua protecção;

(ii) efectuar pagamentos devidos a fornecedores de bens e serviços;
(ii) financiar o pagamento de dividendos e O rendimento do capital social subscrito;
(iv) efectuar pagamentos relativamente obrigações de hedging; e
(v) pagar aos trabalhadores estrangeiros,
'
6-4. 3 O Contratado terá o direito de incorrer em dívidas externas, que podem ser expressas e pagáveis em

moedas externas e garantidas por direitos de garantia, penhores, hipotecas, cauções ou outros ónus
relativos aos bens do Contratado conforme contemplados no Artigo 14.

6-A4 O Contratado terá o direito de comprar em Moçambique moeda e:

xterna convertível à taxa garantida
nos termos da Cláusula 6-À 5, e de remeter tal moeda externa para o exterior de acordo com O
disposto nos Termos de Autorização e a Lei Aplicável

6-A.5 No caso de a taxa de câmbio para a compra e venda de moeda ser controlada ou estabelecida pelo
Governo Moçambicano, à taxa de câmbio para a compra e venda de moeda pelo Contratado em
Moçambique será a taxa então prevalescente de aplicação geral por bancos autorizados pelo Banco
tividades cambiais. Tais taxas serão não menos favoráveis para O Contratado do

central a exercer ac!
que as taxas concedidas a qualquer outra pessoa. No caso de ser permitido um mercado de câmbios

tivre, 0 Contratado terá o direito de utilizar O tal mercado.”
6-A6 No exercício dos direitos previstos no presente Artigo 6-A, o Contratado compromete-se à fornecer ao

Banco de Moçambique a seguinte informação e documentação relativa às contas bancárias tituladas

no exterior:

a) onomeea localização de todas as contas no exterior,

b) uma cópia ou fotocópia dos extratos de todas as contas no exterior, mostrando Os créditos e os
débitos;

c) os detalhes solicitados no inquérito emitido pelo Banco de Moçambique destinados à elaboração
do Balanço de Pagamentos.

6-A.7 Se, nos termos da cláusula 18.130 GOM realizar qualquer acto de Expropriação em relação às
Operações de Minerais Pesadas, pagará ao Contratado, sem demora, uma indemnização adequada é
efectiva em moeda livremente convertível, no exterior de Moçambique

Artigo 6-B REGIME FISCAL E ADUANEIRO

6-B.1 O Contratado terá direito às isenções, reduções, benefícios e outros termos fiscais, aduaneiros e
cambiais, tal como previsto no Artigo 9, Anexo €, assim como na Lei 5/94 de 13 de Setembro, Decreto
53/94, 0 Código dos Impostos sobre o Rendimento aprovado pelo Decreto 3/87 de 30 de Janeiro, na
sua redacção alterada, O Código de IVA tal como está aprovado pelo Decreto 51/98, de 29 de
Setembro, na sua redacção alterada, e sem prejuízo das disposições de 18.10

6-B.2 Sem prejuizo das disposições de 6-B.1, 0 Contratado terá o direito de importar e exportar materiais.

equipamentos € serviços para uso nas Operações com Minerais Pesados com isenção de direitos

aduaneiros, IVA e outros impostos e encargos sobre a importação € exportação de equipamentos,
bens e outros materiais respeitantes às Operações com Minerais Pesados, incluindo obter a
documentação de importação e exportação necessária em conformidade com os termos do regime
fiscal previsto no Anexo C;

6-B.3 Sem prejuizo das disposições de 6-B.1,se os bens ou serviços sejam de origem moçambicano ou
disponíveis na República de Moçambique numa base de comparação internacional em termos de
qualidade, preço, quantidade, e data de entrega, o Contratado dará preferência à compra local de tais
bens ou services. Y

Artigo 7 MÉTODO DE OPERAÇÃO

7.1 Durantea vigência deste Contrato, o Contratado deve desempenhaf à
Pesados e cumprir todas as outras obrigações aqui especificadas e

Q

Operações de Minerais
cá total responsabilidade
72

7.3

7341
7.32

74

7441

7.4.2

7.5

7.541

7.52

188

7.5.4

7.5.5

assumindo todos os riscos decorrentes na medida estipulada neste Contrato. As Operações de
Minerais Pesados devem ser realizadas de forma capaz e de acordo com a boa prática internacional
da Indústria de Prospecção e Mineiração de Minerais Pesados conforme estipulado no Programa de
Operações Mineiras.

O Contratado deve indemnizar e manter o Estado livre de responsibilidade no caso de qualquer
acção, reclamação ou exigência contra o Estado devido ao facto do Estado ter emitido esta licença e
resultante de qualquer acto, ou falta de acto, da parte do Contratado na implementação deste
Contrato. O Contratado não terá responsabilidade directa ou derivada decorrente de, ou como
consequência da prospecção e pesquisa, mineração e processamento ou outras operações
realizadas por qualquer Terceiro antes da Data Efectiva e a partir desta data.

O Contratado pode designar um Operador ou outro sub-Contratado incluindo as Afiliadas do
Contratado para a realização dos seus direitos e obrigações relativamente a mineração do Minério de
Minerais Pesados ou realizar outras operações que façam parte das Operações de Minerais Pesados,
desde que: 15
o Contratado permaneça em todas as circunstâncias totalmente responsável pelas suas
obrigações;
o Operador ou sub-Contratado seja escolhido prudentemente e de acordo com os padrões da
indústria.
Enquanto persistir este Contrato, O Contratado deve, em aditamento às exigências do artigo 74 do
Regulamento, ou registar uma representação comercial (delegação) de uma empresa constituída no
estrangeiro ou constituir uma sociedade ao abrigo da lei de Moçambique.

O Contratado deve notificar o MIREME sobre o endereço local registado desta empresa ou
representação comercial.

Se o Contratado regista uma representação comercial ou estabelece uma sociedade separada,
então o Contratado deve emitir uma procuração atribuindo à representação comercial ou
sociedade plenos poderes para actuar em seu lugar e desempenhar todas as obrigações e
exercer todos os direitos em representação do Contratado e em assistência às Operações de
Minerais Pesados.
O MIREME ou seus trabalhadores e representantes devidamente autorizados tem, para os fins do
exercício da sua autoridade regulatória conforme definido na Lei de Minas e respectivo Regulamento,
o direito de observar a conduta das Operações de Minerais Pesados e de inspeccionar a maquinaria
e outros bens incluindo:
o direito de inspeccionar a documentação em relação a e/ou rever qualquer transacção
relacionada com a exportação, venda ou outra disposição de qualquer maquinaria, equipamento e
outros bens pelo Contratado; e

inspeccionar, examinar e realizar auditoria em todo o activo, contas, registos e dados mantidos
pelo Contratado a respeito dessas Operações de Minerais Pesados.

no exercício dos seus direitos de inspecção, exame € auditoria conforme estipulado nesta
Cláusula 7.5 e em qualquer outro lugar neste Contrato, o MIREME deve realizar estas funções à
sua própria custa. 4

O Contratado deve fornecer cópias de qualquer documento a que O MIREME tenha direito a
receber ou que exija para os fins da realização de qualquer auditoria incluindo a verificação do
preço de venda de qualquer activo ou Produto de Minerais Pesados.

acilidades usualmente

O Contratado deve ainda fornecer ao MIREME apoio razo:
és ma tealização das Operações de

disponíveis ao Contratado e seus trabalhadores e rep Eq
AS
a

76

To

ERA

713

TIA

Minerais Pesados a fim de garantir 0 exercício efectivo desses supracitados direitos de inspecção,
exame e auditoria

Nada do que aqui se estabelece deve ser entendido como limitante de qualquer modo ao direito do
Estado de acordo com a Lei Aplicável, de realizar auditoria, examinar ou inspeccionar os bens,
contas, registos e dados mantidos pelo Contratado a respeito das Operações de Minerais Pesados.

O método de medição ou pesagem do Produto de Minerais Pesados deve estar sujeito à aprovação
do MIREME. Desde que o método de medição ou pesagem esteja de acordo com as práticas
internacionais da indústria de Minerais Pesados, O MIREME deve aprovar o método usado pelo
Contratado.
O MIREME pode, de vez em quando, testar ou examinar qualquer instrumento de medição ou
pesagem de tal modo e em intervalos de tempo que estejam de acordo com os padrões e técnicas
industriais reconhecidos.

No caso de qualquer disputa respeitante ao peso ou medição do Produto de Minerais Pesados, a
determinação de um Analista Independente feita em conformidade com o acordo adicional entre o
Contratado e o seu cliente deve ser final e vinculativa para O MIREME e o Contratado, na ausência
de erro evidente.

O Contratado não deve fazer qualquer alteração no método ou métodos de medição e/ou
pesagem usado por ele ou em quaisquer instrumentos, equipamento ou outra maquinaria usada
para esse fim sem notificação prestada com razoável antecedência ao MIREME. O MIREME pode,
durante este período da notificação, objectar por escrito contra a alteração e, em qualquer caso,
exigir que não seja feita qualquer alteração excepto na presença de um representante autorizado
do MIREME:

No caso de qualquer defeito ou inconsistência no dispositivo de medição ou método ser detectado,
tal defeito ou inconsistência deve ser imediatamente reparado. A menos que o Contratado
demonstre de outro modo com aprovação do MIREME, tal defeito ou inconsistência deve ser
presumida como tendo existido durante os três meses precedentes ou desde a última verificação e
exame do equipamento, consoante aquele que for maior, e todos os ajustamentos consequentes
devem ser feitos a quaisquer pagamentos ao Estado no que respeita às Operações de Minerais
Pesados afectadas por esse facto.

SEGUROS

78

O Contratado e qualquer Sub-Contratado ou operador devem efectuar e, em todos os momentos da
duração deste Contrato, manter para as Operações de Minerais Pesados, seguro do tipo e valor de
acordo com o que se costuma utilizar em projectos semelhantes na indústria internacional de
Mineração, de acordo com as boas práticas de Mineração ou conforme possa ser exigido pela
legislação moçambicana em vigor, de tempo a tempo. Este seguro poderá ser obtido junto de
seguradoras tanto dentro de Moçambique como no exterior. Este seguro deve, sem prejuízo para a
generalidade do que acima se estipula, cobrir:

a perda ou dano à maquinaria, equipamento e outros bens adquiridos ou usados nas Operações
de Minerais Pesados; o

7.81.1 Para efeitos de 7.8.1 a exigência de cobertura pelo seguro pode ser satisfeita por uma apólice

adequada de auto-seguro.

a perda ou dano da propriedade ou lesão corporal sofrida por qualquer Terceiro no decurso das

Operações de Minerais Pesados pelas quais o Contratado ou O MIREME possam responsáveis ou

o Contratado possa ser responsável de indemnização ao MIREME.
DS o!

po IbIé

7.8.3

7.84

7.8.5

a responsabilidade do Contratado perante os seus trabalhadores recrutados nas Operações de
Minerais Pesados (indemnização de trabalhador);

qualquer responsabilidade perante Terceiros resultante da Mineração, venda ou uso de Minerais
Pesados a partir da Área Mineira;

prejuízo ambiental e poluição;

7.8.5.1 Para os objectivos de 7.8.5, mas de acordo com a Lei Aplicável, a exigência de cobertura por

7.9

seguro pode ser satisfeita através de uma provisão contabilística que não exceda um por cento do
valor dos activos das Operações de Minerais Pesados.
O Contratado ou, se for aplicável, os seus seguradores, poderão obter um re-seguro para qualquer
seguro, de seguradores ou re-seguradores dentro ou fora de Moçambique para qualquer seguro com
respeito às Operações com Minerais Pesados.”.

Artigo 8. DADOS E RELATÓRIOS

84

82

83

84

8.5

8.6

8.6.1

O Contratado deve preparar e, em todos os momentos em que este Contrato se mantiver em vigor,
manter registos completos, precisos e correntes das Operações de Minerais Pesados respeitantes E
Área do Contrato. O original ou uma cópia original dos referidos registos devem ser mantidos
permanentemente em Moçambique prontamente disponíveis para revisão pelo MIREME durante as
horas normais de trabalho. Todos esses relatórios, registos e dados referidos neste acordo podem ser
mantidos e fornecidos em formato electrónico apenas para leitura.

O Contratado deve notificar atempadamente o MIREME dos principais desenvolvimentos que
ocorrem no decurso das Operações de Minerais Pesados e deve fornecer ao MIREME informação,
dados, relatórios, avaliações e interpretações relacionadas com estes desenvolvimento e com detalhe
razoável.

Durante a vigência deste Contrato, o Contratado deve preparar e entregar ao MIREME um resumo
anual, com razoável detalhe, de informação técnica, económica e financeira relacionada com as
Operações de Minerais Pesados desenvolvidas.

Durante a vigência deste Contrato, todos os Dados de Minerais Pesados e Relatórios de Minerais
Pesados constituem propriedade do Contratado. Após o término dos títulos mineiros e deste Contrato,
a propriedade passará ao MIREME e por pedido do MIREME o original ou duplicado completo de
todos os Dados e Relatórios de Minerais Pesados devem ser submetidos ao MIREME, na medida do
que então existir.

O Contratado deve manter em separado, ou conforme o caso, amostras de produtos de perfuração e
concentrados finais, bem como compostos mensais resultantes de moagem e amostras finais. Os
produtos acima descritos devem ser disponibilizados ao MIREME a pedido feito com antecedência
razoável. No caso do Contratado se retirar da Área Mineira ou pretender destruir as amostras retidas,
o Contratado deve notificar o MIREME e, se assim for pedido, entregar as mesmas ao MIREME.

O Contratado pode, para fins das Operações de Minerais Pesados, exportar para processamento,
exame ou análise laboratorial, ou pesquisa de mercado, amostras ou outro material original que faça
parte dos Dados de Minerais Pesados, desde que:

o Contratado forneça uma descrição do peso, origem, destino e fins da exportação das amostras
ou materiais originais;

8.6.2 se o MIREME assim exigir, duplicados dessas amostras ou material original serão submetidos ao
MIREME a menos que O Contratado demonstre com aprovação do MIREME que o fornecimento
desses duplicados prejudicará o programa de análise e ensaio dos Dados de Minerais Pesados ou
que isso seria impraticável devido ao tamanho da amostra ou material original,

8.6.3 os resultados desse Processamento, análise, exame ou pesquisa de mercado são imediatamente
submetidos ao MIREME, no momento em que O Contratado receba esses resultados.

Artigo 9 VALOR E COMERCIALIZAÇÃO DE MINERAIS PESADOS

9.1 A Imposto sobre a Produção (Royalty) de acordo com O artigo 5.2(d) do Decreto 53/94, será fixada a
uma taxa máxima de 3% do valor de mercado imputado a todos os Concentrados de Minerais
Pesados produzidos de acordo com os termos desto Contrato conforme descrito em 5.2.

9141 No caso de haver qualquer mudança legislative no regime fiscal aplicável a operações mineiras, ,
o Contratado poderá optar por ficar sujeito ao tal regime alterado.

914.2. O valor justo de mercado para fins de cálculo do Imposto sobre a Produção conforme referido em
5.1 e a determinação da base dos impostos é fixado da seguinte forma.

9.121. A receita annual do Concentrado de Mineral Pesado no primeiro ano será calculado tomando o
totalidade dos custos de operação de tesouraria da Mina € adicionando uma margem de quinze
(15%) por cento. A totalidade dos custos de operação de tesouraria abrange Os custos de
tesouraria anuais para a operação da Mina e o fornecimento de Concentrados de Mineral Pesados
no ponto de entrega para processamento e separação. Estes custos serão calculados sem tomar
em consideração os custos do financiamento e da tributação.

9.1.2.2. Para os efeitos deste artigo 9, os produtos do Mineral Titánio incluirão ilmenite, rutile e zinco
vendidos apartir das Instalações de Processamento da Zona Franca Industrial

9.1.2.3. Apartir do segundo ano em diante, a taxa da margem será ajustada proporcionalmente tendo
como referência a alteração no preço médio ponderado, em termos reais, dos produtos minerais
do Titânio comparando os preços reais obtidos nesse ano e os preços equivalentes do ano
anterior.

9.124. O ajustamento da inflacção no valor médio ponderado referido em 9.1.2.3 será feito na base da
inflacção dos EUA no período referido em 9.1.2.3.usando-se o Indice Oficial do Produtor publicado
pelo Bureau of Labor Statistics dos EUA.

9.2. Um Exemplo não vinculativo do método de cálculo do preço médio ponderado (sem nenhum
ajustamento da inflacção) é apresentado no Anexo “D” para fins ilustrativos.

Artigo 10. INFRAESTRUTURA

10.1 O Contratado compromete-se a envidar esforços razoáveis para facilitar a construção e a apoiar a
captação do financiamento necessário para a construção e estabelecimento da linha de transmissão
de energia eléctrica a partir do ponto mais apropriado de conexão com a linha central de energia mais
perto da Área Mineira, mas não terá obrigação, quer ele próprio quer através dos seus Afiliados, de
fornecer, obter ou garantir tal financiamento.

10.2 O Contratado compromete-se a captar financiamento e a a alteração da rota e melhoria da

Mineiras. O MIREME deve apoiar com a aquisição de quaisquer aprovações necessárias a conceder
pela respectiva autoridade. O Contratado terá o direito, mas não terá obrigação, a realizar essas
obras conforme for necessário para reparar e manter a estrada. O Contratado não será responsável
como consequência de ter realizado ou pela falta de realização dessas obras de manutenção e
reparação. Os custos suportados pelo Contratado no financiamento, construção, reparação e
manutenção terão o tratamento especificado no Anexo C, no que respeita a impostos.

10.3 No que respeita a estruturas de transporte conforme referido em 10.2, o Contratado deve ter
prioridade do uso dessas estruturas na realização das Operações de Minerais Pesados.

40.4 “O MIREME compromete-se a apoiar e colaborar com o Contratado na medida do possível para obter
as necessárias licenças, permissões ou autorização para o financiamento, construção, uso,
manutenção e reparação da estrada referida em 10.2 O MIREME compromete-se ainda a solicitar a
outras autoridades competentes a concessão, na medida possível, de prioridade ao Contratado na
utilização da infraestrutura pública disponível em Moçambique, sujeitando-se ao pagamento dos
encargos conforme apropriado e de aplicação geral.

Artigo 11. EMPREGO DE PESSOAL

11.1 O Contratado deve empregar pessoal moçambicano na medida máxima praticável, sujeito a, e de
acordo com as disposições respectivas do Programa de Operações Mineiras e deste Artigo 11. Para
os fins deste Artigo, bem como do artigo 5.2 do Decreto 25/99 de 24 de Maio, o Ministério dos
Recursos Minerais e Energia compromete-se a envidar os seus melhores esforços para facilitar a
obtenção das aprovações necessárias dos contratos de emprego de forma atempada e eficiente para
os cargos a ocupar por estrangeiros conforme especificado no Programa de Operações Mineiras, a
respeito dos quais se tenha determinado que não existem cidadãos moçambicanos com as
qualificações exigidas ou que o seu número é insuficiente para realizar as tarefas e preencher os
cargos de chefia e direcção da operação da draga e da Instalação de Concentração de Minerais.

11.2 Para além das disposições constantes do 11.1 precedente, o Contratado deve elaborar e realizar um
plano efectivo de formação e emprego para os seus trabalhadores moçambicanos em cada fase e
nível, quer sobre aspectos operacionais ou de gestão de Operações de Minerais Pesados com o
objectivo de se conseguir que esses trabalhadores venham a ter o conhecimento e experiência que
os possam capacitar a desempenhar eficientemente as funções para as quais foram formados e
contratados e para desempenharem com eficiência as Operações de Minerais Pesados. O Plano de
Emprego estabelecido no Anexo “B" indica, apenas para efeitos de orientação, a percentagem
mínima de trabalhadores moçambicanos a contratar nas respectivas categorias nos períodos
referidos e os números percentuais definitivos serão estipulados no Programa de Operações
Mineiras, sendo o Programa de Operações Mineiras sujeito à aprovação do MIREME.

141.3 O Contratado não deve ser limitado na contratação, selecção, atribuição ou despedimento do seu
pessoal desde que a contratação e os termos e condições dessa contratação, bem como o
despedimento ou a aplicação de medidas disciplinares ao pessoal, seja realizado de acordo com, e
sujeito às disposições de 11.2 e das leis e regulamentos aplicáveis que vigorem ou venham a vigorar
em Moçambique. y

11.4 De acordo com 11.14 e 11.2, o Contratado e seus sub-Contratados podem trazer para Moçambique
pessoal estrangeiro não moçambicano ou não residente, conforme critério do Contratado de acordo
com as exigências para realização das Operações de Minerais Pesados de forma eficiente e com
êxito, sempre que não seja disponivel pessoal moçambicano com as qualificações, experiência e
conhecimentos apropriados. Esse pessoal estrangeiro não residente com qualificações e experiência

a

Á dA RE

0%

11.5

adequadas pode ser contratado em termos diferenciais e condições conformes com a prática
industrial.

A pedido do Contratado (que deve ser acompanhado por pormenores completos das qualificações,
experiência e outra informação pertinente a respeito do referido pessoal), o MIREME deve envidar os
seus melhores esforços para assegurar que O Contratado obtem rapidamente todas as necessárias
permissões (incluindo vistos de entrada e saída, permissões de trabalho, vistos e outras autorizações

“conforme for exigido). A este respeito o Contratado deve submeter periodicamente os seus planos de

11.6

necessidades em força de trabalho ao MIREME.
De acordo com o Plano de Emprego estabelecido no Programa de Operações Mineiras (Anexo “B”),

- todos os cargos disponiveis nas Operações de Minerais Pesados devem ser postos a concurso num

jornal e outros meios com distribuição nacional através de Moçambique e notificação desses cargos e
as qualificações exigidas deve ser fomecida ao órgão de emprego competente no Ministério do
Trabalho. Esses avisos públicos e notificações serão:

11.6.1 um pre-requisito para qualquer proposta de contratação de estrangeiros não residentes excluindo

aqueles que são funcionários actuais da KMML transferidos da KMML para as Operações de
Minerais Pesados; e

11.6.2 devem satisfazer a obrigação de demonstrar que a contratação de um estrangeiro é necessário

11.7

porque não se encontra disponível pessoal moçambicano com as qualificações, conhecimentos e
experiência apropriados, desde que não tenham sido indicados candidatos qualificados pelo
competente órgão de emprego do Ministério do Trabalho dentro dum período de 10 dias úteis a
partir da data da notificação da vaga dada pelo Contratado.

O Contratado deve providenciar serviços de saúde razoáveis ou seguro apropriado aos seus
trabalhadores envolvidos nas Operações de Minerais Pesados, por conta de lesões e doenças que
resultem no decurso do emprego.

Artigo 12. CONFIDENCIALIDADE

1281

12.2

12:25

1222

12.23
12.24

De acordo com o artigo 73 do Regulamento e os termos deste Contrato, todos os dados, informação
e relatórios obtidos, preparados ou submetidos por ou para o Contratado ao abrigo deste Contrato no
que respeita às Operações de Minerais Pesados, devem ser tratados como confidenciais e não
podem ser divulgados por qualquer das partes.

Sem limitar a generalidade de 12,1, a divulgação de Dados e Relatórios de Minerais Pesados deve
apenas ser feita por uma parte com o prévio consentimento da outra parte (este consentimento não
deve ser recusado sem motivos razoáveis), desde que, contudo, essa divulgação seja autorizada em
adição às excepções permitidas pelo artigo 73.2 do Regulamento e de acordo com as seguintes
condições:

a qualquer trabalhador de uma das partes, a uma Afiliada, Operador ou Sub-Contratado para fins
de realização de Operações de Minerais Pesados;

pelo Contratado a qualquer accionista a respeito de qualquer divulgação legalmente exigida que
ocorra devido à relação do Accionista com o Contratado como Accionista;

pelo Contratado a qualquer potencial novo investidor nas Operações de Minerais Pesados;

a qualquer banco ou outra instituição financeira reconhecida para fins de obtenção de um
empréstimo ou acomodação financeira para as Operações de Minerais Pesados ou a um
ot

para as Operações de Minerais Pesados por qualquer banco ou outra instituição financeira
reconhecida;

12.2.5 por qualquer das partes a qualquer contabilista, auditor, advogado ou outro conselheiro financeiro

ou legal ou outro consultor recrutado pela parte em conexão com Operações de Minerais
Pesados;

12.2.6 pelo Contratado, sua Afiliada incluindo qualquer accionista do Contratado ou Afiliada conforme

exigido pelas regras de qualquer bolsa de valores reconhecida da qual o Contratado ou sua
Afiliada ou accionista seja membro;

122.7 pelo MIREME a qualquer agência do Estado ou qualquer Pessoa actuando como um consultor

para o MIREME ou para o Estado;

12.2.8 pelo Contratado ou sua Afiliada a qualquer agência do Governo, sempre que esteja domiciliada ou

registada para fazer negócio, conforme exigido pela lei em vigor nesse país;

122.9 see conforme for requerido em conexão com os procedimentos legais, conciliatórios ou de

arbitragem; ou

12.210 se a informação entrar no domínio público de outra forma que não seja a quebra da

12.3

12.5

126

confidencialidade.

Qualquer informação divulgada nos termos do ponto 12.2 deve ser divulgada em termos que
assegurem que os dados ou informação acima referidos sejam tratados e mantidos como
confidenciais pelo receptor (excepto quando a informação tiver entrado no domínio público conforme
permitido em 12.2). As partes devem cada uma tomar as medidas razoáveis para assegurar que os
seus respectivos funcionários e trabalhadores, bem como os funcionários e trabalhadores das suas
respectivas Afiliadas, Accionistas e seus conselheiros técnicos e profissionais não divulguem
informação que seja confidencial ao abrigo dos termos deste Artigo e não façam uso indevido de
qualquer informação, para seu próprio benefício, dos seus trabalhadores ou qualquer outra Pessoa.

Sujeito a 12.5, as disposições deste Artigo sobreviverão a qualquer cessão ou término ao abrigo
deste Contrato e todos os Dados e Relatórios de Minerais Pesados relativos a qualquer área que
cesse de fazer parte da Área Mineira, quer como resultado de abandono, desistência ou término
deste Contrato, devem continuar a ser tratados como confidenciais pelo Contratado.

Sem afectar as obrigações do Contratado ao abrigo deste Artigo, o MIREME pode divulgar Dados ou
Relatórios de Minerais Pesados respeitantes a qualquer área que tenha cessado de fazer parte da
Área Mineira ou parte da Área de Licença de Prospecção e Pesquisa.

Qualquer informação ou tecnologia registada como propriedade sujeitas ao licenciamento e
pagamento de royalty ou outras taxas que sejam usadas em Operações de Minerais Pesados não
deve ser divulgada a qualquer Terceiro excepto como possa ser providenciado ao abrigo dos termos
do respectivo Contrato.

Artigo 13. FORÇA MAIOR vo

1341

O incumprimento ou atraso no cumprimento por uma parte de quaisquer obrigações ao abrigo deste
Contrato não deve ser tratado como um Incumprimento deste Contrato e deve ser desculpado, se e
apenas na medida em que essa falta de cumprimento ou atraso resulte de Força Maior ou o
cumprimento por essa Parte das suas obrigações ao abrigo deste Contrato seja substancial e
adversamente afectada pelo acontecimento ou pelos efeitos dessa Força Maior.

se

13.2 O Contratado terá o direito de uma prorrogação de qualquer Licença de Prospecção e Pesquisa,
Concessão Mineira ou este Contrato Mineiro, conforme o caso, correspondente a qualquer período
de interrupção devido à ocorrência ou impacto de Casos de Força Maior;

132.1 Sem prejuizo ao disposto no 13.2, qualquer período de interrupção devido à ocorrência ou
impacto de Casos de Força Maior deve ser acrescentados ao tempo total da duração da Fase de
Desenvolvimento da Mina ou outros períodos estipulados, para o desempenho das obrigações
afectadas por eles, conforme referido no artigo 45.3 do Regulamento.

13.3 “Força Maior" significa qualquer acontecimento ou circunstância, ou conjunto de acontecimentos ou
circunstâncias, que escape ao controle razoável da parte que alega ter sido afectada por esse
acontecimento que não tenha sido causado por sua culpa; desde que no entanto, esse
acontecimento ou circunstância ou conjunto de acontecimentos e circunstâncias não constitua um
Gaso de Força Maior se o acontecimento ou seus efeitos pudessem ter sido evitados pela Parte
afectada através do exercício de diligências e cuidados razoáveis. Sem limitação para a generalidade
do que acima se estipula, “Força Maior” inclui qualquer acto de natureza, inundação, tempestade,
arrasto por água, terramoto, fogo, acto de guerra, acto de inimigos públicos, tumulto, distúrbio civil,
greve, distúrbio laboral, um decréscimo substancial adverso no mercado para Minerais Pesados ou
do preço dos mesmos, qualquer acto ou falta de acção por parte de uma entidade, agente ou
representante do Estado, ou acto de natureza política, tal como, por exemplo e sem limitação, acções
associadas com, ou dirigidas contra o Contratado (ou o Operador) como parte de um padrão mais
alargado de acções contra empresas ou entidades de propriedade ou gestão estrangeira e a falta,
após pedido feito pelo Contratado de acordo com a Lei Aplicável ou de outra forma nos termos deste
Contrato, de emissão da autorização ou outro consentimento referido no Artigo 6 ou de outro modo
referido neste Contrato.

13.31 Não obstante o anterior, o MIREME. não será desculpado nos termos deste Artigo 13 seo seu

incumprimento ou atraso no cumprimento forem devidos às acções ou falta de acções do
Governo.

13.4 Uma Parte que pretende invocar a suspensão das suas obrigações ao abrigo deste Contrato devido a
Caso de Força Maior deve:

43.414 notificar imediatamente a outra parte da ocorrência, se praticável, dentro de quarenta e oito (48)
horas (mas em nenhum caso depois de sete dias a partir da data do acontecimento), pelo método
mais rápido disponível seguido de posterior confirmação por escrito;

13.42 tomar todas as medidas que sejam razoáveis e legais para remover a causa do Caso de Força
Maior; e

13.4.3 após a remoção ou término desse acontecimento, notificar imediatamente a outra parte e tomar
todas as medidas razoáveis para a retomada das suas obrigações ao abrigo deste Contrato o
mais cedo possível após a remoção ou término do Caso de Força Maior.

13.5 Quando um Caso De Força Maior ou seu efeito continuar por mais de quinze (15) dias consecutivos,
as partes devem reunir-se o mais cedo possível a fim de reverem a situação e concordarem sobre as
medidas a ser tomadas para a remoção da causa do Caso De Força Maior e da retomada de acordo
com as disposições deste Contrato, do cumprimento das suas obrigações aqui previstas.

13.6 Nenhuma parte deve ser obrigada a resolver qualquer desacordo com Terceiros, incluindo disputas
laborais, excepto sob condições aceitáveis para ela ou de acordo com a decisão final de quaisquer
agências de arbitragem, judiciais ou estatutárias com jurisdição para resolver finalmente o desacordo.
Relativamente a disputas laborais, o Contratado pode requerer, tado e MIREME para colaborar
num empreendimento conjunto para aliviar qualquer conflito qui pi $a ocorrer.

Artigo 14. CESSÃO

1441

1411

1411

141.1

141.1

14411

Qualquer cessão, penhor, hipoteca, ónus ou outra transferência quer (1) pelo Contratado de todos
ou parte dos seus direitos e/ou obrigações ao abrigo deste Contrato Mineiro ou de todos ou parte dos
bens adquiridos pelo Contratado para, ou no decurso das Operações de Minerais Pesados (à
excepção das alienações no decorrer normal dos negócios); ou (2) por qualquer titular de acções
representando uma maioria ou outro interesse controlador no Contratado, será sujeito à aprovação
prévia escrita do MIREME que não pode ser retida sem motivo razoável

Quando o Contratado pedir aprovação para ceder, empenhar, onerar ou por outra forma transferir
todos ou parte dos seus direitos e obrigações abaixo indicadas ou os activos adquiridos pelo
Contratado para ou durante as Operações de Minerais Pesados para um Afiliado ou Terceiros,
para além dos casos previstos em 14.2,0 MIREME.dará a sua aprovação por escrito, desde que:

4 na altura o Contratado não esteja em Situação de Incumprimento;

.2 o cessionário se comprometa a ficar obrigado pelos termos e condições deste Contrato Mineiro, e
o instrumento de cessão ou transferência assim estipule;

.3 o cessionário tenha demonstrado acesso aos recursos financeiros e técnicos e à capacidade
técnica necessários para executar Operações de Minerais Pesados; e

.4 uma cópia do instrumento de cessão, penhor, hipoteca, ónus ou outra transferência e qualquer
acordo de operação ou outro seja fomecido ao MIREME.”

14.1.2 O MIREME deve apreciar e responder a qualquer pedido para aprovação de qualquer proposta de

14.2

14.3

14.31

14.3.2

cessão, penhor, ónus, ou outra transferência que esteja abrangida por 141.1 dentro do prazo de
sessenta (50) dias contados a partir do recebimento do pedido escrito do Contratado juntamente
com documentação a respeito das exigências estipuladas em 14.1.1. Se no referido prazo de 60
dias MIREME não tiver dado a notificação de quaisquer objecções ou da sua aprovação, a
aprovação da cessão, penhor, ónus, ou outra transferência nos termos de 14.1.1 é dada e
MIREME procederá de acordo com 14.3

Quando qualquer garantia, hipoteca, penhor, ou outro ónus for feito em conformidade com qualquer
acordo financeiro para as Operações de Minerais Pesados ou com qualquer cessão ao abrigo de um
tal acordo financeiro, o consentimento do MIREME não será exigido desde que o Contratado deu um
aviso prévio dado com trinta (30) dias de antecedência de tal acordo de financiamento incluindo os
seus termos e condições bem como qualquer garantia, hipoteca, penhor, ou outro ónus ou cessão
consequentes, e o MIREME não notificou ao Contratado qualquer objecção dentro de tal prazo de
trinta dias com fundamento nas razões referidas no 14.1.1 ou no caso de uma cessão, com
fundamento nas razões referidas no14.1.1.2, 14.1.1.3 e/ou 14.1.1.4.

O MIREME deverá: '

registrar no respectivo título mineiro, qualquer garantia, hipoteca, penhor, ou outro ónus ou cessão
consequentes;

em caso de um pedido razoável do Contratado, (a) rei onhepe surito, tal penhor, hipoteca,
caução ou outro ónus para fins de completar os direi os'de da ) entrar num acordo com
E ; per:
os Financiadores do Projecto, reconhecendo os direitos destes Financiadores do Projecto que
estão estabelecidos neste Contrato Mineiro, incluindo os direitos especificados nos Artigos 15 e

18.

14.4 O disposto neste Artigo 14 não altera a obrigação do Contratado para registrar quaisquer acordo de
financiamento externo nos termos de Artigo 6-A.6.

14.5 Qualquer cessão ou outra transferência e qualquer penhor, ónus ou outro encargo que não esteja em
conformidade com as disposições deste Artigo será nulo e sem efeito.

14.6 Nada nos parágrafos anteriores impedirá o Contratado de sub-contratar todas ou parte das
Operações de Minerais Pesados a um Operador ou outro Sub-Contratado. A sub-contratação de
todas ou de parte das Operações de Minerais Pesados a um Operador ou outro Sub-Contratado não
carece da aprovação prévia do MIREME.

Artigo 15. TÉRMINO

15.1 Sujeito ao Artigo 15, este Contrato deve terminar após o abandono ou entrega pelo Contratado da
toda a Área de Contrato ou expiração, abandono ou revogação de todas as Licenças de Prospecção
e Pesquisa e Concessões Mineiras subsistentes de acordo com as disposições deste Contrato.

15.2 Sujeito a este Artigo e de acordo com o artigo 46 do Regulamento, o MIREME pode, por notificação
escrita ao Contratado, revogar qualquer ou todas as Licenças de Prospecção e Pesquisa e a
Concessão Mineira ou Concessões Mineiras emitidas ao abrigo deste Contrato e terminar este
Contrato se ocorrer algum dos seguintes acontecimentos:

15.2.1 o Contratado estiver em Situação de Incumprimento;

145.22 uma ordem for dada ou uma resolução for emitida por um tribunal de jurisdição competente
terminando os negócios do Contratado a menos que o término seja realizado para fins de fusão ou
reestruturação e o MIREME tenha sido notificado da fusão ou reestruturação; ou

15.23 uma declaração de falência ou outra reorganização seja instaurada contra o Contratado ou um
acordo ou concordata com os seus credores seja realizada, excluindo no entanto qualquer
aplicação ou execução de penhor, hipoteca, encargo ou outro onús conforme referido em 14.2; ou

152.4 atransformação ou dissolução do Contratado, se uma pessoa colectiva, a menos que o MIREME

tenha aprovado a transformação ou se, no caso de uma dissolução, ela seja realizada para
objectivos de fusão ou reestruturação e tenha sido obtido o prévio consentimento do MIREME;

15.2.5 o Contratado não cumpra qualquer decisão final alcançada como resultado de procedimentos de
arbitragem conduzidos ou com qualquer decisão do perito independente, dada ao abrigo do Artigo
16.

15.3 Situação de Incumprimento significará:
153.1 o Contratado cometeu um Incumprimento; e

15.3.2 MIREME deu ao Contratado (com cópias a qualquer cessionário, credor hipotecário ou
pignoratício de quem tenha sido dada uma notificação de acordo com 14.2) uma notificação para
sanear o Incumprimento no prazo de sessenta (60) dias em caso de demonstrável ameaça
iminente à saúde ou segurança pública ou, noutros casos, no prazo de 180 dias após a recepção
da notificação sobre o Incumprimento; e

153.3 o Contratado, ou conforme o disposto no 15.4.2, os Financiadores do Projecto, não sanearem O

gi 15.4

! 15.5

15.6.1

= 15.6.2

q 15.7

15.8

15.9

de 15.4) ou, como pode vir especificado na notificação, não tomou quaisquer medidas
razoavelmente necessárias para remediar 0 Incumprimento ou, se não for possível sanear o
Incumprimento, não pagou uma indemnização razoável com o qual o MIREME estivesse de

acordo

O período de 80 ou de 180 dias previsto em 15.3.2 para sanear será prorrogado pelo MIREME se
uma prorrogação for razoavel e necessáriamente preciso para completar o saneamento do
Incumprimento, se o Contratado estiver diligentemente e de boa fé a tomar medidas para remediar o
Incumprimento e se tiver solicitado devidamente uma prorrogação para acabar de sanear O
Incumprimento.

O MIREME reconhece e concorda que, no caso de o Contratado não ter saneado o Incumprimento
durante os primeiros 120 dias do período de 180 dias ou, no caso de Incumprimento que ameace a
saúde e segurança pública, no referido prazo de 60 dias, os Financiadores do Projecto terão o direito
de sanear o Incumprimento no lugar do Contratado, notificando o MIREME.

O saneamento de um Incumprimento deve incluir o pagamento de qualquer multa ou outra
penalidade que possa ser pagável ao abrigo da Lei Aplicável ou nos termos e condições do Contrato.

Ao abrigo de 15.2, 0 MIREME não revogará qualquer Licença de Prospecção e Pesquisa ou
Concessão Mineira, nem terminará este Contrato Mineiro por qualquer motivo nele especificado, a
menos que:

Ao fim do prazo de 60 dias, ou conforme o caso, 180 dias, de acordo com o disposto no 15.3.2
incluindo qualquer prorrogação dada nos termos de 15.4, tenha dado ao Contratado uma
notificação (com cópias para os cessionários, credores hipotecários e pignoratícios mencionados
em 15.3.2) com uma antecedência de pelo menos sessenta (60) dias, declarando a sua intenção
de revogar qualquer Licença de Prospecção e Pesquisa ou Concessão Mineira ou de terminar o
presente Contrato Mineiro, declarando pormenorizadamente os fundamentos da revogação ou
terminação pretendida;

durante os prazos previstos em 15.3.2,€ 0 período de 60 dias, mencionado em 15.6.1,0
Contratado não saneou o Incumprimento nem removeu as razões para a terminação ou
revogação.”

No caso do Contratado disputar qualquer motivo para O Incumprimento ou qualquer notificação de
revogação ou término, qualquer apresentação pelo Contratado da matéria para arbitragem ou para
determinação por um perito conforme o caso, deve ser feita dentro de sessenta (60) dias após o
recebimento da respectiva notificação.

Em qualquer das situações referidas em 15.2 onde o Contratado inclui mais do que uma Pessoa, este
Contrato pode ser terminado apenas no que diga respeito à Pessoa constituinte do Contratado que
esteja em Incumprimento se o acontecimento que deu lugar ao término apenas se relacionar com
essa Pessoa e desde que, além disso, as outras Pessoas constituintes do Contratado demonstrarem,
à satisfação do MIREME, os seus recursos financeiros e técnicos e capacidade para realizar as
Operações de Minerais Pesados de forma apropriada e adequada.

Por opção do MIREME e sujeito ao pressuposto e satisfação de todas as obrigações da Pessoa em
Situação de incumprimento, o interesse dessa Pessoa nos termos deste Contrato pode ser adquirido
por outra entidade controlada pelo Estado e designada pelo MIREME, que deve assumir as
obrigações e usufruir os direitos dessa Pessoa nos termos d Conirato. Se o MIREME não exercer
o direito de opção acima referido dentro de sessenta (69) d alpavtii
interesse pode ser adquirido pela(s) restante(s) Pess (sito: sti bs

Terceiro devidamente aprovada pelo MIREME. Os termos dessa aquisição devem concordados entre
o MIREME e as restantes Pessoas constituintes da Concessão

15.10 Após término do Contrato e concomitante extinção da licença ou concessão respectiva, o Contratado
não terá direitos ou obrigações a respeito da Área Mineira ou nos termos deste Contrato excepto (a) a
entrada na Área Mineira a fim de realizar a remoção, destruição ou outra disposição de quaisquer

E bens de acordo com as disposições deste Artigo, e (b) no que respeita a qualquer responsabilidade

acrescida antes do término ou qualquer outra obrigação continua, quer respeitante ao Estado,

- qualquer Terceiro, ou de outro modo ocorrendo nos termos deste Contrato.

15.11 Quando este Contrato terminar de acordo com este Artigo durante a Fase de Desenvolvimento ou
Produção, o Contratado deve deixar as instalações na Área Mineira incluindo quaisquer minas
produtivas existentes aí, em boas condições de funcionamento e segurança conforme se
encontravam na data do término e nenhum bem deve ser removido, desmontado ou destruído
excepto conforme for especificamente previsto neste Artigo.

15.12 Em substituição das disposições dos artigos 44.1 (a-b) do Regulamento conforme permitido, quando
| toda ou parte da Área Mineira cessa de estar sujeita aos títulos mineiros respectivos emitidos ao
Contratado nos termos aqui descritos, toda a infraestrutura, excluindo infraestrutura pública tal como
estradas e outras instalações relacionadas com serviços públicos, e outros bens imóveis do

| Contratado usados para Mineração como parte das Operações de Minerais Pesados deve, de acordo
' com o Plano de Encerramento e desde que O Contratado tenha obtido o retorno do seu investimento,
ser transferido para o Estado livre de qualquer encargo incluindo qualquer responsabilidade ou
impedimento e o Estado deve ter a opção de adquirir quaisquer outros bens Imóveis não relacionados
com a Mineração a um valor que inclua a respectiva depreciação. Quando o Estado exercer esta
opção, qualquer quantia devida, e devida ao Estado pelo Contratado incluindo quaisquer custos
relacionados com qualquer Incumprimento pelo Contratado que dê lugar ao término deve ser
deduzida do valor de venda dos bens Móveis.

15.13 Quando o Estado não exercer a opção prevista em 15.12 ou antes de sessenta (60) dias após a data
respectiva de término, o Contratado pode remover, vender ou dispor de outro modo os referidos bens
durante um período de cento e oitenta (180) dias a contar dessa data. Todos os bens não removidos
desse modo, vendidos ou dispostos de outro modo tornar-se-ão propriedade do Estado sem
encargos.

15.14 A opção referida em 15.12 deve ser sujeita a cessão ou venda justa do mercado pelo Contratado a
um Terceiro que seja devidamente constituída e aprovada de acordo com o Artigo 15.

15.15 Sujeito a qualquer procedimento de resolução de disputas, após o término ou expiração deste
Contrato ou da revogação de qualquer título mineiro, o MIREME deve ter o direito de exigir ao
Es Contratado para destruir e remover ou remover da Área Mineira ou porção respectiva da Área Mineira
todos ou quaisquer bens não transferidos ou dispostos de outro modo conforme disposto ao abrigo
dos termos deste Contrato. Se o Contratado não remover ou destruir tais bens dentro de um período
= de sessenta (60) dias a partir da recepção da notificação do MIREME para esse efeito, o MIREME
pode provocar essa remoção ou destruição às custas do Contratado

15.16 Qualquer disputa sobre qualquer fundamento que exista para revogar a Concessão Mineira ou
Licença de Prospecção e Pesquisa deve ser sujeita a arbitragem conforme o Artigo 16. No caso
dessa disputa, este Contrato deve permanecer em vigor até à determinação final da disputa por
arbitragem . Qualquer disputa sobre avaliação para os fins de 15.6 e 15.7 deve ser enviada para
determinação a um perito independente de acordo com o Artigo 18

É a A 30
Artigo 16. ARBITRAGEM

16.1

16.2

16.3

16.4

16.5

16.6

16.7

16.8

16.9

Qualquer disputa entre as partes que ocorra de, ou em conexão com este Contrato incluindo qualquer
questão respeitante à sua existência, validade ou término, deve, em primeira instância, ser resolvida
amigavelmente por negociação.

De acordo com 16.4, qualquer disputa referida em 16.1 que não possa ser resolvida por negociação
pode ser submetida por qualquer das partes para arbitragem de acordo com este Artigo e as partes
consentem em submeter ao centro Internacional para Resolução de Disputas de Investimento e
resolver definitivamente essa disputa por arbitragem ao abrigo da Convenção sobre Resolução de
Disputas de Investimento entre Estados e Nacionais de outros Estados assinada em Washington, 18

- de Março de 1965 (Regras ICSID).

A arbitragem deve ser conduzida por um painel de três árbitros designados como segue. Cada parte
deve designar um representante e avisar a outra parte e estes dois representantes devem designar o
único árbitro neutro. Se os representantes nomeados pelas partes não chegarem a acordo sobre o
único árbitro neutro dentro de trinta (30) dias após a designação do último dos dois representantes,
ou se uma parte não designar um representante dentro de trinta (30) dias após a outra parte ter
devidamente designado o seu representante, tal árbitro deve, se as partes não concordarem de outro
modo, ser designado de acordo com as Regras ICSID.

As partes podem concordar na arbitragem por um único árbitro neutro a ser escolhido de acordo com
as Regras ICSID.

Se por qualquer razão um árbitro for incapaz de desempenhar as suas funções, deve ser escolhido
um substituto da mesma forma utilizada para O primeiro árbitro.

Qualquer árbitro único neutro ou qualquer perito nomeado de acordo com 16.10 deve ser um nacional
de um país diferente do país das Partes e não deve ter conexão profissional ou negócios com as
partes, ou qualquer Afiliada das partes ou do Operador. Para os fins deste Cláusula e sujeito à
atribuição dos seus direitos e obrigações aqui especificadas a qualquer Terceiro, o Contratado deve
ser considerado um nacional do país ou países onde a gestão central e/ou controle está localizado

A determinação de qualquer disputa deve estar de acordo com a Lei Aplicável de Moçambique a
respeito das Operações de Minerais Pesados bem como de acordo com as práticas da indústria
internacional de Minerais Pesados e tais regras da lei internacional que possam ser aplicáveis.

A menos que as partes concordem de outro modo, devem aplicar-se as Regras de Provas IBA, e se
elas forem inconsistentes com as Regras ICSID, então devem aplicar-se as Regras IBA mas apenas
no que diz respeito à apresentação e recepção de provas. Outras regras de processo a ser aplicadas
devem ser concordadas pelas partes e quando as partes não forem capazes de entrar em acordo,
pelo(s) árbitro(s). As regras de processo incluindo as regras respeitantes a provas devem ser
indicadas para permitir uma apresentação e adjudicação alargada, justa, precisa e expedita das
questões.

A decisão proferida pelo painel de arbitragem deve ser final e vinculativa para as partes. Qualquer
julgamento sobre a decisão do painel de arbitragem pode ser submetido a qualquer tribunal que
tenha jurisdição adequada o

146.10 Quando, nos termos deste Contrato, uma questão em disputa seja enviada para determinação por um

16.11 A decisão do perito deve ser final e vinculativa para as partes" silã

perito ou peritos independentes, O perito deve ser nomeado por acordo entre as partes. No caso das
partes falharem em nomear tal perito dentro de trinta (30) dias após o recebimento da notificação por
escrito de qualquer parte propondo a nomeação de um perito, O perito deve ser nomeado pelo
Secretário-Geral do ICSID.

pb 03:

48.12 A menos que as partes concordem de outra forma antecipadamente, o(s) árbitro(s) ou perito(s)
devem indicar na sentença ou decisão qual a parte que é responsável pelo pagamento das custas e
despesas do perito independente nomeado ao abrigo de 16.10 ou custos dos procedimentos de
arbitragem nos termos deste Artigo, conforme for o caso.

16.13 Quando, por virtude de qualquer disputa que tenha sido submetida a arbitragem, tenha expirado o
prazo relevante para à apresentação de qualquer pedido, a emissão de qualquer aprovação ou
licença, o exercício de qualquer opção ou direito de preferência, o pagamento de qualquer encargo,
etc., a decisão arbitral deverá fazer provisão apropriada para O exercício apropriado, se relevante, do
direito ou obrigação em causa.

16:44 Quando a questão de um Incumprimento tenha sido submetida a arbitragem ou, conforme 0 caso, um
perito independente para resolução e como resultado desse procedimento de arbitragem ou
peritagem seja confirmado o Incumprimento, devem ser feitas recomendações na decisão do árbitro
ou perito para OS procedimentos (sujeitos sempre aos procedimentos estabelecidos no Artigo 18) a
ser seguidos no que respeita ao término ou revogação incluindo a oportunidade de se sanear O
Incumprimento, se for aplicável e apropriado atendendo às circunstâncias.

16.15 Antes de uma parte empreender qualquer iniciativa num tribunal a respeito de uma disputa ou
diferença em relação com este Contrato, essa disputa ou diferença devem ter sido remetidas a
arbitragem ou a um perito independente (conforme possa ser apropriado) nos termos deste Artigo e
deve ter sido emitida uma sentença ou decisão.

Artigo 17. LEI APLICÁVEL E FORO

47.1 Este Contrato, a sua implementação e operação, devem ser interpretados e regidos em todos os
aspectos e para todos os fins, de acordo com, e pela Lei Aplicável de Moçambique e pelas regras do
direito internacional e as práticas da indústria conforme for aplicável.

17.2 Excepto quando possa ter sido previsto de outro modo neste documento, o forum deste Contrato para
todos os fins será Maputo, Moçambique.

Artigo 18. DISPOSIÇÕES DIVERSAS

18.1 Cada uma das partes declara e garante que tem pleno poder e autoridade para celebrar este
Contrato e para desempenhar todas as suas obrigações nos termos deste Contrato e que este
Contrato constitui uma obrigação válida vinculativa e exequivel sobre a parte e todas as aprovações
necessárias para as partes celebrarem este Contrato foram obtidas de acordo com a lei do seu
domicílio.

48.2 AKMML declara e garante, na data deste Contrato e durante toda o seu prazo de validade que:

18.214 A KMML é uma entidade colectiva devidamente constituida e com existência válida nos termos

das leis da sua constituição;

18.2.2 a celebração, outorga e cumprimento pela KMML das suas obrigações nos termos deste Contrato
estão dentro dos seus poderes e não infringem os seus estatutos, e

48.2.3 este Contrato é celebrado e outorgado por um representante devidamente autorizado da KMML e
é obrigatório contra a KMML de acordo com os seus termos

a duração que:
18.3.1 a celebração, outorga e cumprimento pelo MIREME das suas obrigações nos termos deste

Contrato estão dentro dos seus poderes e não infringem os seus estatutos de funcionamento ou
outra lei aplicável;

1832 O MIREME tem o exclusivo poder e autoridade para licenciar o uso e desenvolvimento de

recursos minerais na República de Moçambique incluindo a Prospecção e Pesquisa e produção de
recursos de Minerais Pesados em, em cima e abaixo do solo dentro da Área de Contrato;

4833 OMIREME não licenciou, concedeu ou concordou de outra forma, e, para o termo deste Contrato,

não deve licenciar, conceder ou concordar de outro modo, qualquer contrato escrito ou verbal,
licença ou outro acordo ou arranjo com qualquer Terceiro a respeito da ocupação, uso,
desenvolvimento, reconhecimento, Prospecção e Pesquisa, desenvolvimento ou produção ou
outro uso, usufruto, benefício ou disposição dos Minerais Pesados, da Área de Contrato ou

qualquer porção dela;

4834 este Contrato é celebrado e outorgado por representantes devidamente autorizados do MIREME e

do Governo da República de Moçambique e é válido e vinculativo de acordo com os seus termos
em relação ao Governo, agências, subdivisões e outras entidades Estatais da República de
Moçambique; e

183.5 ele deve emitir a Concessão Mineira após pedido apresentado pelo Contratado nos termos dos

artigos 26 e 28 do Regulamento e nos termos deste Contrato.

18.3.6 ele deve emitir as respectivas Licenças de Prospecção e Pesquisa após pedido apresentado pelo

18.4

18.5

18.7

18.8

18.9

Contratado nos termos deste Contrato.

Cada uma das partes concorda em executar e entregar todos os instrumentos adicionais e em fazer e
desempenhar todos os actos adicionais e coisas que possam ser necessárias ou oportunas para a
concretização das disposições deste Contrato

Cada uma das partes compromete-se a realizar os termos e disposições deste Contrato de acordo
com os princípios da boa vontade mútua e boa fé.

Este Contrato não será emendado ou modificado de forma alguma excepto por acordo mútuo escrito
entre as partes.

Os termos deste Contrato constituem o acordo completo entre as partes e superam todas as
comunicações anteriores, declarações, acordos, contratos, licenças, autorizações quer orais ou
escritas, entre as partes (ou suas Afiliadas ou predecessores no interesse) com respeito ao assunto
deste Contrato. Em particular, as Partes registam que este Contrato e os seus termos e condições
substituem na sua integra e torna sem efeito a partir da Data Efectiva (1) o Acordo de Licenciamento
da Produção e Desenvolvimento de Minerais Pesados de Congolone datado de 6 de Julho de 1991,
(2) 0 Contrato de Prospecção, Pesquisa, Desenvolvimento & Produção de Minerais Pesados nas
áreas de Moma, Congolons, Quinga de 20 Dezembro 20006 (3) quaisquer termos e condições
contraditários da Licença de Prospecção e Pesquisa 431/L/96

Nenhuma renúncia por qualquer parte de qualquer obrigação ou Incumprimento dos termos ou
condições deste Contrato a ser desempenhado pela outra parte, nem qualquer renúncia de qualquer
direito ao abrigo deste Contrato será considerada como sendo uma renúncia pela parte de qualquer
direito, obrigação ou subsequente Incumprimento do mesmo ou quaisquer outros termos ou
condições a serem desempenhados pela outra parte

Os termos, compromissos e condições deste Contrato devem habilitar ao benefício e devem ser
vinculativos sobre as partes aqui referidas e, sujeito a este Contrato, seus respectivos sucessores e

cessionários.

18.10 Se houver uma Alteração na Lei que comprovadamente afecte os direitos e/ou obrigações do
Contratado de maneira adversa e substancial (incluindo os seus direitos fiscais, aduaneiros e
cambiais, assim como as obrigações como se refere nos Artigos 6-A e 6-B e conforme estipulados no
Anexo “C"), o MIREME (em nome do Estado) compromete que após uma consulta com o Contratado
fará tentativas razoáveis para garantir que se farão mudanças de compensação em Leis aplicáveis ao
Contratado ou aos termos da Concessão Mineira ou deste Contrato Mineiro e/ou, à sua discrição,
compensará o Contratado (no seu conjunto “mudanças compensatórias”) até que este fique
plenamente e com justiça compensado por todos os prejuizos e detrimento que possa sofrer em
consequência dessa Alteração na Lei

18.10.1 Para os fins do 18.10 precedente, um efeito evidentemente adverso sobre o valor económico para o
Contratado é um que:

18.10.1.1imponha custos sobre o Contratado que excedam o valor de quaisquer benefícios dessa mudança
para o Contratado; e

18.10.1.2cujo custo actual descontado para o Contratado sobre o termo restante deste Contrato exceda
US$100.000,00, aplicando-se uma taxa de desconto anual de 10%.

18.10.2 No caso de tal impacto conforme definido neste 18.10, o Contratado pode notificar a outra Parte As
Partes devem, tão cedo quanto for possível após o recebimento da notificação mas nunca após
trinta (30) dias a contar dessa data, encontrar-se para concordarem sobre as mudanças
compensatórias necessárias.

18.10.3 Sempre que neste Contrato exista uma disposição que imponha cumprimento de Lei Aplicável sobre
uma Parte, o cumprimento deve estar sujeito a, e de acordo com os termos de 18.10

que ocorreu uma Alteração na Lei que comprovadamente dá prejuizos materiais, o perito determinará
o valor de qualquer mudança compensatória necessária, tomando em consideração:

18.111 quaisquer Alterações na Lei, nos títulos mineiros ou neste Contrato Mineiro que os Estado propôs
ou aceitou fazer como parte das mudanças compensatórias propostas pelo perito ou acordadas
pelas partes;

18.11.2 a medida em que tais mudanças isentariam o Estado das obrigações nos termos deste Artigo; e

18.11.3 a medida em que são necessária mais mudanças compensatórias por meio de pagamentos em
dinheiro (ajustados para quaisquer quantias já pagas ou deduzidas) ou Alterações na Lei, nos
titulos mineiros ou no Contrato Mineiro

18.12 No caso de uma mudança imprevisível de circunstância, as Partes devem proceder de acordo com o
ponto 18.10 anterior, com as necessárias adaptações.

18.13 Nenhuma propriedade ou interesse do Coniratado, dos seus Afiliados ou das Operações com
Minerais Pesados (ou de quaisquer Financiadores do Projecto ou seguradores) serão sujeitos à
Acção Expropriatória excepto (a) para um fim público genuíno, (b) numa base não discriminatória (c)
nos termos da lei aplicável e do direito internacional, e (d) contra o pagamento duma compensação
imediata, adequada e efectiva

34

ai 18131 Para se dar um certo efeito a esta Cláusula 18.13 não obstante qualquer disposição ou Alteração

na Lei, esta Cláusula 18.13 será governada pelos regulamentos e princípios relevantes da lei
Internacional, e todas as disputas ao abrigo desta Cláusula 18.13 ou a ela ligadas serão resolvidas

por arbitragem, nos termos do Artigo 16.

18.13.2 Para fins de 18.13, os direitos do Contratado podem ser postos em prática por aqueles Afiliados,

19.1

19.2

Financiadores do Projecto

Artigo 19. NOTIFICAÇÕES

Quaisquer notificações e outras comunicações dadas ou feitas por uma parte para a outra parte
devem, a menos que seja previsto de outra forma neste documento, ser suficientemente dadas ou
feitas se dadas ou feitas por escrito e entregues em mão própria ou enviadas à outra parte no
endereço especificado neste Artigo, por correio electrónico, facsimile, mensagem de rádio, cabo ou
telegrama com todos os encargos pré-pagos, desde que no caso de correio electrónico, facsimile,
telegrama, cabo e mensagem por rádio seja seguido por conempresação escrita enviada por correio
Quaisquer notificações, declarações e outras comunicações dadas ou feitas por correio devem ser
feitas por correio e devem ser consideradas como tendo sido dadas ou feitas no dia do recebimento
da notificação e se dadas ou feitas por correio electrónico, facsimile, mensagem por rádio, cabo ou
telegrama, devem ser consideradas como tendo sido dadas ou feitas no dia útil a seguir ao dia em
que foram enviadas. Se a parte receber realmente a notificação, não deve constituir defesa o facto de
se aempresar que a notícia não foi entregue ou recebida conforme prescrito nesta cláusula

Todas essas comunicações devem ser endereçadas ao Ministério dos Recursos Minerais e Energia
ou ao Contratado, conforme o caso, da seguinte forma:

| MINISTÉRIO DOS RECURSOS MINERAIS E ENERGIA

— 1

cfo Director Nacional de Minas

Avenida Fernão de Magalhães, 34
P.O.Box 2904

Maputo, Moçambique

Telefone: 427121/420024/429046
Fax: (+258-1) 429046

O CONTRATADO

19.3

19.4

Kenmare Moma Mining Limited
c/o Kenmare Resources Ltd.
Chatham House, Chatham St,
Dublin 2, Ireland

Tel +353 1671 0411

Fax +353 16710810

O Contratado deve em todos os casos manter um endereço em Maputo para os fins de recebimento
de notificações. Até notícia em contrário, este endereço deve ser:

Rua de Chuindi, 67

Maputo, Moçambique

Tel +258 1 499701

Fax +258 1 499731

Uma parte pode, em qualquer mémento e de vez em quando, designar um endereço substituto para
os fins aqui descritos de envio de notificações à outra parte com pelo menos dez (10) dias de
antecedência a partir da data efectiva dessa mudança.

35
o Artigo 20. IDIOMA
ado nos idiomas Português e Inglês e serão assinados originais duplicados de

20.1 Este Contrato foi elabor
- cada texto. No caso de qualquer conflito entre as duas versões, o facto do Contrato ter sido
negociado em Inglês e traduzido para Português será tomado em consideração na explicação e
interpretação deste Contrato.

HO DO QUE as Partes que causaram este Contrato para ser assinado pelos seus

= COMO TESTEMUN
a 21 de Janeiro de 2002:

representantes devidamente autorizados neste di

Assinado por e em nome de

O Ministério do: ursos Minerais e Energia

— v
Castigo Langa, o Ministro dos Recursos Minerais e Energia

Assinado por e em nome de

Negue Mining Ltd A
. for ACC

Tony McCluskey, Director

São devidos emolumentos nos termos do
Decrto nº 28 de 9 de Julho de 1996
3/2. 318, 200, 00 447
( tregudos é oyo múllies, noveados &

E clegoito mil e chagruros meto

ANEXO A - Coordenadas

Detalhes da Área “A”
As coordenadas de Área “A” - Área de Concessão Mineira de Moma:

Sul Leste

16º 31º 48" 39º 34' 05"
16º 27 08" 39º 42' 05"
16º 31º 00" 39º 43 33"
16º 39 11º 39º 32' 34"

Área “A” abrange 15,240.00 hectares.

Detalhes de Área “B”

As coordenadas de Área “B" - Área de Licença de Moma:

Sul Leste

16º 431 47" 39º 15' 28"
16º 46º 24º 39º 16' 58"
16º 39 11º 39º 32' 34"
16º 36' 55" 39º 28' 00"
16º 33º 27" 39º 31º 05"
18º 34º 57" 39º 31º 39"
16º 31º 48" 39º 34º 05º

Área “B* abrange 19,822.00. hectares.

Detalhes de Área “C”

As coordenadas de Área “C” - Área da Reserva da Concessão Mineira de Congolone:

Sul Leste

16º 4' 28" 40º 6 15"
16º 6! 35" 40º 3! 25"
16º 5" 50º 40º 2' 45º
16º 2! 45" 40º 6º 25"

Área “C” abrange 1771.87 hectares.

Detalhes de Licença 431/L/96 (Incluindo Áreas “A”, “B” and “C”)

A Licença de Prospecção e Pesquisa de Moma-Angoche-Quinga (No. 431/L/96)
Data de Emissão: 28 Fevereiro 1996 (N.º de Registo 350/96) renovável
Validade:28 Fevereiro 2001. ix

A Licença abrange 43, 867.37 hectares e'inclui 4 zonas:

1. Moma (Áreas “A” &“B') — 35,062.00 ha
2. Angoche Área 2,844.00 ha
3. Congolone Área (Área “C") 1,771.87 ha
4. Quinga Área 4,189.50 ha
O imposto de superficie é:

1. Moma (Áreas “A” & “B”) 2 USS/ha
ER Angoche Área 4 USSiha
3 Congolone Área (Área “C") 3 USS/ha
4 Quinga Área 3 USS/ha

As-coordenadas das zonas são:
Moma - Área “A” — 15,240.00 ha

Sul Leste
— 16º 31º 48" 39º 34º 05"
— 16º 27 08" 39º 42º 05"
e 16º 31º 00" 39º 43' 33º
as 16º 39 11º 39º 32º 34º

Moma Área “B” — 19,822.00 ha
Sul Leste
- 46º 43 47º39º 15º 28º
= 46º 46 24" 39º 16º 58º
- 46º 39 11º 39º 32! 34º
-— 16º 36 55"39º 28 00"
-— 16º 33! 27"39º 31º 05"
- 46º 34 57" 39º 31! 39º
- 46º 31º 48" 39º 34! 05º

Angoche — 2,844.00 ha

Sul Leste
- 16º 10' 30" 39º 59º 23"
Rd 16º 9' 30" 39º 58' 25"
- 16º 236" 40º 6 0"
= 16º 33" 40º 6 38"
- temor so 30"
e 16º 6 14" 40º 1º 55º

Congolone — 1771.87 ha

Sul Leste
— 16º 4' 28" 40º 6 15"
- 16º 6 35" 40º 3º 25"
— 18º 5º 50" 40º 2 45º
— 16º 2: 45" 40º 6 25"

Quinga - 4,189.50 ha y
Sul Leste
— 15º 37º 39" 40º 25! 31º
- 15º 44' 22" 40º 21º 32º
= 15º 51º 5" 40º 14º 46º
- 45º 37 21º 40º 24 38"
= 15º 45" 37º 40º 18º 58º
- 15º 50' 36" 40º 14! 8"
— Disposição do excedente nos tanques de mineração prévia ou áreas apropriadas.
* O Concentrado de Minerais Pesados é bombeado para a Instalação de Separação de Minerais.

A infraestrutura não existe efectivamente na área e o projecto será essencialmente auto-sustentável,
principalmente nos primeiros anos. Foi construída uma pista de aterragem e será construída uma via de
acesso para ligação com o sistema rodoviário provincial. Uma quantidade limitada de importações será
proveniente do porto de águas profundas de Nacala. Espera-se construir uma central de energia de 14 MW
de potência movida a diesel como fonte primária de energia para os primeiros dois anos de operação, após
O que essa central funcionará como fonte de reserva relativamente à rede nacional de energia. A água será
fornecida à mina, Instalação e acampamento a partir de furos artesianos. Um acampamento com
instalações de lazer será estabelecido a cerca de dois quilómetros da Área Mineira.

Com base nas projecções mais recentes, o Plano de Emprego para as operações de Mineração e
Processamento (IFZ) é o seguinte:

Primeiros 2 Anos

Total Estrangeiro - 31
Total Estrangeiro Mineração - 18

Total Estrangeiro Processamento 13

Total Moçambicano - 394
Total Moçambicano Mineração - 167
Total Moçambicano Processamento 227

Total Estr. & Moçambicano 425

Total Estr. & Moçambicano Mineração 185

Total Estr. & Moçambicano Processamento 240

A partir do 3º Ano

Total Estrangeiro -41

Total Estrangeiro Mineração - (o)

Total Estrangeiro Processamento 5

Total Moçambicano -414

Total Moçambicano Mineração E 179

Total Moçambicano Processamento 235
Total Estr. & Moçambicano 425

Total Estr. & Moçambicano Mineração185,
Total Estr. & Moç. Processamento 240
Congotune
Atinieg Reserve
a e

Momo Avec |

ANEXO B

1. ANEXO B- SECÇÃO | PROGRAMA DE TRABALHO
2. ANEXO B-—- SECÇÃO II PLANO DE ENCERRAMENTO

Este Anexo apresenta um esboço do Programa de Trabalho indicativo e Plano de Encerramento a respeito
do Projecto Kenmare de Mineração de Minerais de Titânio em Moma, com base na informação disponível
na data da assinatura do Contrato. Esta informação consiste principalmente num resumo do Estudo de Pré-
Viabilidade que terminou em Fevereiro de 2000. Um Estudo de Viabilidade Definitivo, a terminar nos finais
de 2000, irá estabelecer o proposto Programa de Trabalho e Plano de Encerramento com detalhe.

ANEXO B - SECÇÃO |
PROGRAMA DE TRABALHO

O objectivo do programa de trabalho é o desenvolvimento do jazigo de Kenmare de Minerais de Titânio
estabelecendo uma mina, primariamente constituída por uma dragador, uma Instalação de Concentração de
Minerais e infraestrutura associada. Além disso, têm sido desenvolvidas actividades no sentido de se
estabelecer uma instalação de processamento e exportação, que inclui primariamente uma Instalação
Separadora de Minerais, como uma Zona Franca Industrial.

O Estudo de Pré-Viabilidade avaliou uma proposta para desenvolver o Projecto de Moma, com operações
de mineração e processamento, de acordo com as seguintes etapas:

* Vida operativa de 20 anos.
* Mineração da dragagem a uma taxa de 20 MT/a
e Concentração húmida.
e Separação do mineral a seco.
e Produção:
— 600 000 t/a ilmenite
-— 31800 t/a zircão
— 16500 ta rutile
* Produtos de exportação a transportar por batelhão para navios trans oceanos.
e O Estudo de Pré-Viabilidade revelou que o projecto é comercialmente viável.

O fluxo resumido do processo de operação de mineração, baseado em trabalho experimental por amostra
global, é o seguinte:

* Mineração por dragagem a 4000 toh '
* Instalação de Concentração de Minerais:
- Rejeição do produto excedente.
— Concentração em espiral produzindo um Concentrado de Minerais Pesados.

— — Recuperação dos minerais pesados de ilmenite, zircão, rutile.
O prazo de finalização da implementação dos trabalhos acima mencionados será completado pelo Estudo
de Viabilidade Definitivo, estabelecimento de acordos adequados de comercialização e de financiamento
do projecto. É intenção do CHML que estas actividades sejam realizadas o mais rapidamente possível.
Segue-se um plano indicativo dos prazos, que variará dependendo das circunstâncias:

e Finalização do Estudo de Viabilidade Definitivo em 31.12.2000

e Finalização dos Acordos de Comercialização e Financiamento: 6 - 9 meses
e Construção do Projecto: 18 - 24 meses

* Atribuição de tarefas e início da produção a partir dessa data.

ANEXO B - PLANO II PLANO DE ENCERRAMENTO

O plano de encerramento ainda não foi elaborado em detalhe, mas será parte integrante do projecto de
Estudo de Impacto Ambiental, que está sendo realizado por Coastal and Environmental Services. Este
projecto fará parte do Estudo de Viabilidade Definitivo, que é submetido à aprovação do MIREME. É
intenção da KMML reabilitar a Área Mineira para padrões internacionalmente apropriados pela
implementação do plano a ser esboçado pelo Estudo de Impacto Ambiental, que será submetido à
aprovação do Ministério para a Coordenação dos Assuntos Ambientais.
ANEXO C

ITEM

BENEFÍCIO

BASEICITAÇÃO

Imposto de Rendimento

35% - taxa normal

artigo 133 do Código de Imposto de
Rendimento (Decreto n.º 3/87 de 30 de
Janeiro e alterações)

17,5% - primeiros 10 anos após o início
da produção ou período de recuperação
do investimento

artigo 20.2 do Decreto n.º 53/94

Imposto Complementar / Retenção de
Impostos sobre Dividendos

Isenção - primeiros 10 anos do periodo
de recuperação de investimento

artigo 20.3 do Decreto n.º 53/94

Retenção de Imposto sobre os
pagamentos a não residentes

15% de retenção de imposto sobre
pagamentos a não residentes

artigo 20.4 do Decreto n. º53/94

artigo 133 do Código de Imposto de
Rendimento

Royalty

3% do valor do Concentrado de
Minerais Pesados

artigo 40)(1) do Decreto n.º 53/94
artigo 9 - Contrato de Concessão

Imposto sobre Direitos de Mineração de
Superfície

Área de Licença de Prospecção e
Pesquisa

artigos 9-11 do Decreto n.º 53194

IVA

Isenção na importação

Gédigo do IVA - Decreto 51/98,
correcção no Decreto 82/99; artigo 20.1
do Decreto 53/94

Direitos Alfandegários sobre
Importações

Isenção para equipamento de
Prospecção e Pesquisa e produção, de
direitos alfandegários de importação

artigo 20.1 do Decreto 53/94.

Direitos Alfandegários sobre
Exportações

Isenção para produtos minerais, de
direitos alfandegários de exportação

20.1 do Decreto 53/94

Divisa Estrangeira

Garantida exportação sem restrição de:
«Lucros
«Royalties

«Capital de Investimento e pagamentos
dejuros

«Capital investido.

artigos 18-19 do Decreto n.º 53/94

Unidade de Mineração

Mais do que uma Área Mineira,
incluindo os custos das áreas de
Prospecção e Pesquisa não comercial
que podem ser acrescentados para fins
do cálculo da receita bruta tributável
incluindo deduções. Despesas do
capital residual de uma mina fechada
podem ser imputadas a outra mina em
produção

artigo 1(p) e Artigo 8 do Regulamento
do Regime Fiscal Mineiro aprovado pelo
Decreto n.º 53/94

Acumulação ce despesas e
Depreciação Acelerada

Acumulação de despesas de
Prospecção e Pesquisa e
desenvolvimento e depreciação opcional
a 25% ao ano

artigo 8 do Regulamento do Regime
Fiscal Mineiro aprovado pelo Decreto n.º
53/94

Livros de contas

Podem ser mantidos em USD ou outra
moeda estrangeira e organizados de
forma apropriada e clara

artigo 18-19 do Regulamento do Regime
Fiscal Mineiro aprovado pelo Decreto n.º
53/94

Transporte de Perdas

se arob
Três ano$

artigo 17 do Regulamento do Regime
Fiscal Mineiro aprovado pelo Decreto n.º
sa194

“o
ANEXO D

CÁLCULO DO PREÇO MÉDIO PONDERADO DO CONCENTRADO DE MINERAIS PESADOS

Nota: Este exemplo de cálculo do preço médio ponderado do concentrado de minerais pesados é apenas
para efeitos de ilustração não sendo por isso vinculativo.

O preço médio ponderado para os produtos dos minerais do titânio vendido, será o valor total dos
produtos, ajustado pela inflacção do Dólar dos Estados Unidos da América, exportado pelo Kenmare
Moma Processing Limited (sendo a companhia da ZFI ) dividido pela totalidade das toneladas
exportadas.

Por exemplo, com base em 3 classes de ilmenite mais rutile e zinco, o análise de certo preço anual,
resultados e valores, pode ser o seguinte:

PRODUTO  PREÇO/T VALOR EM US$
lImenite 3 $90.00/140.045 12.604.067
IImenite 2 $85.00/ 233.409 19.839.735
limenite 1 $80.00/ 233.409 18.672.691
Zinco $318.00/ 37.616 11.962.029
Rutile $495.00/ 13.145 6.506.883

657.624 69.585.405

O valor total da exportação, a partir da ZFI, da companhia (Kenmare Moma Processing Limited) será US$
89.6 milhões, a totalidade das exportações em toneladas será 657.624T, por isso o preço médio ponderado
por tonelada será US$ 106.

Prolongando-se o exemplo, se a margem de lucros for 15%, no ano em apreço acima e o preço médio
ponderado aumentar para US$ 113/Ton no ano seguinte. Então os 15% de margem de lucro aumentariam
proporcionalmente para 16% (i.e. 15% x 113/1006).
INDEX

Artigo 1. PRINCÍPIOS E OBJECTIVOS
Artigo2 DEFINIÇÕES...
Artigo 3 CONCESSÃO DE DIREITOS E PRAZO
“Artigo 4 ÁREA MINEIRA E ABANDONO

Artigo 5
Artigo 6 DISPOSIÇÕES CAPACITANTES
Artigo 6-A — REGIME CAMBIAL
Artigo 6-B REGIME FISCAL E ADUANEIRO
Artigo 9 VALOR E COMERCIALIZAÇÃO DE MINERAIS PESADOS
Artigo 10. — INFRAESTRUTURA...
Artigo 11. | EMPREGO DE PESSOAL ....
Artigo 12. — CONFIDENCIALIDADE..... o 24
Artigo 13. — FORÇA MAIOR..
Artigo 14. CESSÃO
Artigo 15. TÉRMINO
Artigo 16. — ARBITRAGEM......
Artigo 17. LEI APLICÁVEL E FORO...
Artigo 18. — DISPOSIÇÕES DIVERSAS...
Artigo 19. | NOTIFICAÇÕES
Artigo 20. IDIOMA
ANEXO A - Coordenadas.
ANEXO A — MAPA...
ANEXO B....
ANEXO C
ANEXO D

